 



EXHIBIT 10.1
Execution Version CONFIDENTIAL
LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
BY AND BETWEEN
ACURA PHARMACEUTICALS, INC.
AND
KING PHARMACEUTICALS RESEARCH AND DEVELOPMENT, INC.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE 1 DEFINITIONS     1          
 
        ARTICLE 2 GRANTS     9          
 
          2.1    
License Grants; Future Products
    9          
 
          2.2    
Sublicense Rights
    11          
 
          2.3    
No Implied Licenses
    11          
 
          2.4    
Retained Rights
    11          
 
        ARTICLE 3 GOVERNANCE     11          
 
          3.1    
Joint Steering Committee
    11          
 
          3.2    
Minutes of Committee Meetings
    13          
 
          3.3    
Expenses
    14          
 
          3.4    
Initial Meeting
    14          
 
        ARTICLE 4 DEVELOPMENT     14          
 
          4.1    
Product A Development
    14          
 
          4.2    
Product B Development
    15          
 
          4.3    
Future Product Development and Product Line Extensions
    15          
 
          4.4    
Development Reports
    16          
 
          4.5    
Development Data
    17          
 
          4.6    
Use of Third Parties
    17          
 
          4.7    
Diligence
    17          
 
        ARTICLE 5 REGULATORY AFFAIRS     17          
 
          5.1    
Regulatory Submissions and Approvals
    17          
 
          5.2    
Pharmacovigilance
    19          
 
          5.3    
Data Access
    20          
 
          5.4    
Participation in Meetings in the United States
    20          
 
        ARTICLE 6 COMMERCIALIZATION     20          
 
          6.1    
Overview and Diligence
    20          
 
          6.2    
Commercialization Plan
    20          
 
          6.3    
Updates
    21          
 
          6.4    
Expenses and Responsibilities
    21  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   6.5    
Diligence
    21          
 
          6.6    
Contract Sales Organizations
    21          
 
        ARTICLE 7 PRODUCT SUPPLY     21          
 
          7.1    
Supply of Products
    21          
 
          7.2    
Supply of Product A
    21          
 
        ARTICLE 8 PAYMENTS TO ACURA     22          
 
          8.1    
Upfront Fee
    22          
 
          8.2    
Milestone Payments
    22          
 
          8.3    
Development Expenses
    22          
 
          8.4    
Requirements for King Reimbursement of Acura Development Expenses
    23          
 
          8.5    
Invoices
    23          
 
          8.6    
Future Product Option Exercise
    24          
 
        ARTICLE 9 ROYALTIES     25          
 
          9.1    
Royalty Payments
    25          
 
        ARTICLE 10 ACCOUNTING AND AUDITING     26          
 
          10.1    
Currency
    26          
 
          10.2    
Payments
    26          
 
          10.3    
Taxes
    27          
 
          10.4    
Accounting
    27          
 
        ARTICLE 11 PATENT RIGHTS AND TRADEMARKS     28          
 
          11.1    
Ownership of Inventions
    28          
 
          11.2    
Prosecution and Maintenance of Patent Rights
    29          
 
          11.3    
Third Party Infringement
    30          
 
          11.4    
Patent Invalidity Claim
    31          
 
          11.5    
Claimed Infringement
    32          
 
          11.6    
Patent Term Extensions
    32          
 
          11.7    
Patent Marking
    33          
 
          11.8    
Trademarks
    33  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page ARTICLE 12 CONFIDENTIAL INFORMATION     34  
       
 
          12.1    
Treatment of Confidential Information
    34          
 
          12.2    
Exceptions to Definition of Confidential Information
    34          
 
          12.3    
Exceptions
    34          
 
          12.4    
Previous Confidentiality Agreement
    35          
 
          12.5    
Publications
    35          
 
          12.6    
Publicity
    36          
 
        ARTICLE 13 COVENANTS, REPRESENTATIONS AND WARRANTIES     36          
 
          13.1    
Covenants Not to Compete
    36          
 
          13.2    
Mutual Representations and Warranties
    37          
 
          13.3    
Additional Representations of Acura
    38          
 
          13.4    
Additional Representation of King
    40          
 
          13.5    
Disclaimer of Warranty
    40          
 
          13.6    
Conditions Precedent
    40          
 
          13.7    
Existing Liens; Negative Pledge
    41          
 
          13.8    
Efforts to Satisfy Conditions
    41          
 
        ARTICLE 14 INDEMNIFICATION AND INSURANCE     41          
 
          14.1    
By Acura
    41          
 
          14.2    
By King
    42          
 
          14.3    
Procedure for Indemnification
    42          
 
          14.4    
Assumption of Defense
    43          
 
          14.5    
No Consequential or Punitive Damages
    43          
 
          14.6    
Insurance
    43          
 
        ARTICLE 15 HSR     44          
 
          15.1    
HSR
    44          
 
        ARTICLE 16 TERM AND TERMINATION     44          
 
          16.1    
Term
    44          
 
          16.2    
Termination Prior to Closing
    44          
 
          16.3    
Termination by King
    44          
 
          16.4    
Termination by Acura
    44  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page   16.5    
Termination for Breach or Bankruptcy
    45          
 
          16.6    
Patent Challenge
    45          
 
          16.7    
Consequences of Termination
    46          
 
          16.8    
Bankruptcy
    47          
 
          16.9    
Survival of Obligations
    47          
 
        ARTICLE 17 MISCELLANEOUS     48          
 
          17.1    
Governing Law
    48          
 
          17.2    
Compliance with Law
    48          
 
          17.3    
Force Majeure
    48          
 
          17.4    
Waiver
    48          
 
          17.5    
Notices
    48          
 
          17.6    
Relationship of the Parties
    49          
 
          17.7    
Entire Agreement
    49          
 
          17.8    
Headings
    49          
 
          17.9    
Severability
    49          
 
          17.10    
Assignment and Transfer
    50          
 
          17.11    
Successors and Assigns
    50          
 
          17.12    
Interpretation
    50          
 
          17.13    
Counterparts
    51          
 
          17.14    
Further Actions
    51  

 



--------------------------------------------------------------------------------



 



LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
     This LICENSE, DEVELOPMENT and COMMERCIALIZATION AGREEMENT (this
“Agreement”), having a date of October 30, 2007 (the “Execution Date”), is made
by and between Acura Pharmaceuticals, Inc. (“Acura”), a New York corporation,
having its principal place of business at 616 N. North Court, Suite 120,
Palatine, IL 60067, and King Pharmaceuticals Research and Development, Inc.
(“King”), a Delaware corporation and wholly owned subsidiary of King
Pharmaceuticals, Inc., having a place of business at 4000 CentreGreen Way, Cary,
NC 27513.
RECITALS
     WHEREAS, Acura has developed Aversion® Technology (as defined herein) and
related products intended to deter pharmaceutical product abuse;
     WHEREAS, King has expertise in the development, manufacture and
commercialization of pharmaceutical products; and
     WHEREAS, King desires to secure rights to further develop, manufacture, use
and commercialize certain products and Acura desires to grant such rights, each
pursuant to the terms and conditions of this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and promises
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Acura and King agree
as follows:
ARTICLE 1
DEFINITIONS
     As used in this Agreement, the following terms, whether used in the
singular or plural, shall have the following meanings:
     1.1 “Acura Development Expenses” shall have the meaning given in
Section 8.3.
     1.2 “Acura Indemnitees” shall have the meaning given in Section 14.2.
     1.3 “Acura Sole Inventions” shall have the meaning given in
Section 11.1(a).
     1.4 “Affiliate” of a Party means any person, whether de jure or de facto,
which directly or indirectly controls, is controlled by, or is under common
control with such person for so long as such control exists, where “control”
means the decision-making authority as to such person and, further, where such
control shall be presumed to exist where a person owns more than fifty percent
(50%) of the equity (or such lesser percentage which is the maximum allowed to
be owned by a foreign corporation in a particular jurisdiction) having the power
to vote on or direct the affairs of the entity.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



     1.5 “ANDA” means an abbreviated new drug application and any amendments
thereto submitted to the FDA.
     1.6 “Applicable Royalty Rate” shall have the meaning given in Section 9.1.
     1.7 “Aversion® Composition” means a composition having [***].
     1.8 “Aversion® Invention” shall have the meaning given in Section 11.1.
     1.9 “Aversion® Patent Rights” means the patents and patent applications set
forth on Schedule 1.9 as well as those identified in Section 11.1(d) and any
patents and patent applications claiming the Aversion Composition owned or
controlled by Acura or its Affiliates during the Term, issued patents resulting
from such applications, and all divisions, continuations, substitutions,
reissues, extensions, registrations, patent term extensions and renewals of the
foregoing.
     1.10 “Aversion® Technology” means the technology reflected in the Aversion
Patent Rights, the inventions identified in Section 11.1(d) and all know-how,
trade secrets, and proprietary information developed, owned or controlled by
Acura or its Affiliates on the Execution Date or any time during the Term
relating to any Aversion Composition or a Product.
     1.11 “Bankruptcy Code” shall have the meaning given in Section 16.8.
     1.12 “Breaching Party” shall have the meaning given in Section 16.5(a).
     1.13 “Bundling” means discounting the price of any Product as part of any
quantity purchase program, disease management programs or similar programs based
on purchase of multiple products offerings such that the applicable rebate,
discount, other form of reimbursement for, or the price of, such Product in such
arrangement is inconsistent with the rebate, discount, or other form of
reimbursement for, or price of, such Product when sold separately.
     1.14 “cGCP” means current Good Clinical Practices (a) as promulgated under
21 C.F.R. Parts 11, 50, 54, 56, 312, and 314, as the same may be amended or
re-enacted from time to time and (b) required by law in countries other than the
United States where clinical studies are conducted.
     1.15 “cGLP” means current Good Laboratory Practices (a) as promulgated
under 21 C.F.R. Part 58, as the same may be amended or re-enacted from time to
time and (b) as required by law in countries other than the United States where
non-clinical laboratory studies are conducted.
     1.16 “cGMP” means current Good Manufacturing Practices (a) as promulgated
under 21 C.F.R. Parts 210 and 211, as the same may be amended or re-enacted from
time to time and (b) as required by law in countries other than the United
States where pharmaceutical product manufacturing is conducted.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

2



--------------------------------------------------------------------------------



 



     1.17 “Calendar Quarter” means for each Calendar Year, each of the three
calendar month periods ending March 31, June 30, September 30 and December 31;
provided, however, that the first calendar quarter for the first Calendar Year
shall extend from the Effective Date to December 31, 2007 and the last calendar
quarter for the last Calendar Year shall extend from the beginning of the last
complete calendar quarter to the effective date of expiration or termination of
this Agreement.
     1.18 “Calendar Year” means, (a) for the first calendar year, the period
commencing on the Effective Date and ending on December 31, 2007, (b) for each
successive calendar year, the period beginning on January 1 and ending twelve
(12) consecutive calendar months later on December 31, and (c) for the calendar
year in which this Agreement is terminated or expires, the period beginning on
January 1 of such calendar year and ending on the effective date of the
termination or expiration of this Agreement.
     1.19 “Change of Control” means, with respect to any Party, the consummation
of any transaction of the following events: (a) any Third Party (or group of
Third Parties acting in concert) becomes the beneficial owner, directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
stock then outstanding of such Party normally entitled to vote in elections of
directors; (b) such Party consolidates with or merges into another corporation
or entity, or any corporation or entity consolidates with or merges into such
Party, in either event pursuant to a transaction in which more than fifty
percent (50%) of the total voting power of the stock outstanding of the
surviving entity normally entitled to vote in elections of directors is not held
by the parties holding at least fifty percent (50%) of the outstanding shares of
such Party immediately preceding such consolidation or merger; (c) such Party
conveys, transfers or leases all or substantially all of its assets, or (d) any
other arrangement whereby a Third Party controls or has the right to control the
board of directors or equivalent governing body that has the ability to cause
the direction of the management or policies of such Party.
     1.20 “Claim” shall have the meaning given in Section 14.1.
     1.21 “Commercialization Plan” shall have the meaning given in Section 6.2.
     1.22 “Commercialize” means, with respect to a Product, any and all
activities directed to marketing, advertising, promoting, detailing,
distributing, offering for sale and selling a Product. When used as a verb,
“Commercialize” means to engage in Commercialization.
     1.23 “Commercially Reasonable Efforts” means with respect to a Party, the
efforts and resources which would be used (including the promptness in which
such efforts and resources would be applied) by that Party consistent with its
normal business practices, which in no event shall be less than the level of
efforts and resources standard in the pharmaceutical industry for a company
similar in size and scope to such Party, with respect to a product or potential
product at a similar stage in its Development or product life cycle taking into
account efficacy, safety, commercial value, the competitiveness of alternative
products of Third Parties that are in the marketplace, and the patent and other
proprietary position of such product.
     1.24 “Competitive Infringement” shall have the meaning given in
Section 11.3(a).
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

3



--------------------------------------------------------------------------------



 



     1.25 “Confidential Information” shall have the meaning given in
Section 12.1.
     1.26 “Cover”, “Covering” or “Covered” means, with respect to a product or
with respect to technology, that, in the absence of a license granted under a
Valid Claim, the making, use, offering for sale, sale, or importation of such
product or the practice of such technology would infringe such Valid Claim.
     1.27 “Development” means non-clinical (including pre-clinical) and clinical
drug development activities, including formulation development and optimization,
stability testing, laboratory analysis and testing, toxicology studies,
statistical analysis and report writing, conducting clinical trials for the
purpose of obtaining or maintaining Regulatory Approval (including
post-marketing studies) and regulatory affairs related to all of the foregoing.
Development shall include all studies primarily intended to support or maintain
a product label or obtain any product labeling change. When used as a verb,
“Develop” and “Developing” mean to engage in Development.
     1.28 “Development Plan” shall have the meaning given in Section 4.3(c).
     1.29 “Disclosing Party” shall have the meaning given in Section 12.1.
     1.30 “DoJ” shall have the meaning given in Section 15.1.
     1.31 “Domain Name” means all domain names and domain name registrations
incorporating or utilizing any Trademark.
     1.32 “Effective Date” means the date on which all conditions precedent set
forth in Section 13.6 are satisfied.
     1.33 “Execution Date” shall have the meaning given in the first paragraph
hereof.
     1.34 “Existing Liens” means the liens securing Acura’s obligations under
that certain Loan Agreement dated as of March 29, 2000, as amended to date,
between Acura and Galen Partners III, L.P. (as assignee of Watson
Pharmaceuticals, Inc. and as Agent under that certain Noteholders Agreement
dated as of February 6, 2004 by and among Acura, Galen Partners III, L.P. and
the other signatories thereto) including Acura’s obligations under (i) the
Secured Promissory Note dated as of December 20, 2002, as amended to date,
payable to Galen Partners III, L.P., as agent, in the principal amount of
$5 million, and (ii) all security agreements, collateral assignments, pledge
agreements and mortgage agreements executed by Acura and Acura Pharmaceutical
Technologies, Inc., its wholly-owned subsidiary, in connection with such Loan
Agreement pursuant to which Acura and Acura Pharmaceutical Technologies, Inc.
have granted in favor of Galen Partners III, L.P., as agent, a lien on all
assets, tangible and intangible, of Acura and Acura Pharmaceutical Technologies,
Inc. (collectively, such Loan Agreement, such Noteholders Agreement, such
Secured Promissory Note and all such security agreements, collateral
assignments, pledge agreements and mortgage agreements, the “Acura Loan
Agreements”).
     1.35 “Expiration Date” shall have the meaning given in Section 16.1.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

4



--------------------------------------------------------------------------------



 



     1.36 “FDA” means the United States Food and Drug Administration.
     1.37 “Field” means all present and future indications, as a human
therapeutic, for use of the Products for the treatment of pain.
     1.38 “First Commercial Sale” means the date of the first invoice for a
Product to a Third Party resulting in Net Sales in any country in the Territory.
     1.39 “FTC” shall have the meaning given in Section 15.1.
     1.40 “Future Product” means all orally administered pharmaceutical products
[***] for human use, containing [***] in any strength, plus the Aversion®
Composition [***] for Commercialization in the Field in the Territory (other
than Product A and Product B), in each case other than any Product Line
Extension.
     1.41 “Future Product Development Plan” shall have the meaning given in
Section 4.3(c).
     1.42 “Future Product Option” shall have the meaning given in
Section 2.1(e).
     1.43 “Future Product Option Term” shall have the meaning given in
Section 8.6(a).
     1.44 “GAAP” shall mean United States generally accepted accounting
principles consistently applied.
     1.45 “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.
     1.46 “IND” means an Investigational New Drug Application and any amendments
thereto submitted to the FDA.
     1.47 “Indemnified Party” shall have the meaning given in Section 14.3(a).
     1.48 “Indemnifying Party” shall have the meaning given in Section 14.3(a).
     1.49 “Invalidity Claim” shall have the meaning given in Section 11.4.
     1.50 “Joint Invention” shall have the meaning given in Section 11.1(b).
     1.51 “Joint Press Release” shall have the meaning given in Section 12.6.
     1.52 “Joint Steering Committee” or “JSC” shall have the meaning given in
Section 3.1.
     1.53 “King Indemnitees” shall have the meaning given in Section 14.1.
     1.54 “King Sole Inventions” shall have the meaning given in
Section 11.1(a).
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

5



--------------------------------------------------------------------------------



 



     1.55 “King’s Covenant” shall have the meaning given in Section 13.1(b).
     1.56 “Litigation Condition” shall have the meaning given in
Section 14.3(b).
     1.57 “Losses” means any and all damages (including all incidental,
consequential, statutory and treble damages), awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including court costs, interest and reasonable fees of attorneys, accountants
and other experts) required to be paid to Third Parties with respect to a claim
as to which a Party is entitled to indemnification under Article 14, by reason
of any judgment, order, decree, stipulation or injunction, or any settlement
entered into in accordance with the provisions of this Agreement, together with
all documented out-of-pocket costs and expenses incurred in complying with any
judgments, orders, decrees, stipulations and injunctions that arise from or
relate to a claim of a Third Party.
     1.58 “NDA” means a new drug application or supplemental new drug
application and any amendments thereto submitted to the FDA.
     1.59 “Net Sales” means the gross amount invoiced by King, its Affiliates or
sublicensees, to Third Parties for sale of Products, less, to the extent
deducted by King from such gross invoice amount the following amounts, all in
accordance with GAAP:
          (a) trade or cash discounts for prompt payment to the extent actually
allowed;
          (b) promotional allowances to the extent actually allowed;
          (c) price adjustments to the extent actually allowed;
          (d) quantity discounts (excluding any discounts relating to Bundling
taken by King or its Affiliates);
          (e) amounts accrued or actually paid for chargebacks;
          (f) amounts accrued or actually paid for rebates, including any and
all non-government and government rebates, such as Medicaid and Medicare
rebates;
          (g) amounts accrued or actually refunded due to rejected, spoiled,
damaged, outdated, short dated, or returned Product;
          (h) sales and other excise taxes and duties or similar governmental
charges levied on such sale, to the extent such items are included in the gross
amount invoiced;
          (i) freight, shipment and transportation costs incurred in
distributing Products to a Third Party purchaser to the extent such amounts are
included in the gross amount invoiced; and
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

6



--------------------------------------------------------------------------------



 



          (j) fees associated with inventory management paid by King, its
Affiliates or sublicensees to wholesalers or distributors provided that (i) such
fees are allocated directly to the Products and in no event exceed the fee for
other similar or similarly scheduled controlled substance products sold by King,
its Affiliates or sublicensees to such wholesaler or distributor and (ii) King,
its Affiliates or sublicensees deduct such fees when accounting for net sales as
reported by such entities in their public filings to the Securities and Exchange
Commission.
          If any Products are sold to Third Parties in transactions that are not
at arm’s length between the buyer and seller, or for consideration other than
cash, then the gross amount to be included in the calculation of Net Sales for
such sales shall be the amount that would have been invoiced had the transaction
been conducted at arm’s length, which amount shall be determined, whenever
possible, by reference to the average selling price of the relevant Product in
arm’s-length transactions in the country of sale at the time of sale.
     1.60 “Non-Breaching Party” shall have the meaning given in Section 16.5(a).
     1.61 “Notice” shall have the meaning given in Section 12.5(b).
     1.62 “Party” means Acura or King, and “Parties” means Acura and King.
     1.63 “Patent Challenge” shall have the meaning given in Section 16.6.
     1.64 “Phase III Clinical Trial” means a human clinical trial that is
prospectively designed to statistically demonstrate that a product is safe and
effective for use in humans in the indication being investigated in a manner
sufficient to obtain Regulatory Approval to Commercialize such product for
patients having the disease or condition being studied as described in 21 C.F.R.
§312.21, or an equivalent clinical trial in a country in the Territory other
than the United States.
     1.65 “Product” means any of (i) Product A, (ii) Product B, (iii) any Future
Product for which King has timely exercised its Future Product Option, and
(iv) any potential Future Product with respect to which a Party is undertaking
Proof of Concept Development activities (provided that any such potential Future
Product shall cease to be a Product if King does not exercise its Future Product
Option within the Future Product Option Term); and “Products” shall mean all of
the foregoing to the extent the same have not been terminated from this
Agreement. Each Product shall also include any Product Line Extension thereto.
     1.66 “Product A” means [***] pharmaceutical product for human use, intended
for oral administration in [***]: oxycodone HCl [***] with each tablet
containing the Aversion® Composition [***].
     1.67 “Product A Development Plan” shall have the meaning given in
Section 4.1(a).
     1.68 “Product B” means [***] pharmaceutical product for human use, intended
for oral administration [***].
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

7



--------------------------------------------------------------------------------



 



     1.69 “Product B Development Plan” shall have the meaning given in
Section 4.2(d).
     1.70 “Product C” means [***] Future Product [***].
     1.71 “Product D” means [***] Future Product [***].
     1.72 “Product Line Extension” with respect to Product A, Product B or a
Future Product for which King has timely exercised its Future Product Option,
shall mean additional dosage strengths of active analgesic ingredients, [***]
change of dosage form (color, size, shape, coating and/or tablet/capsule
identification markings), changes from capsules to tablets or tablets to
capsules, and reformulation and/or other modification of such Product which is
necessary (a) to achieve and/or maintain Regulatory Approval for such Product,
or (b) for safety reasons for such Product.
     1.73 “Product Line Extension Development Plan” shall have the meaning given
in Section 4.3(d).
     1.74 “Projected Annual Net Sales” shall have the meaning given in
Section 9.1.
     1.75 “Proof of Concept” means, in relation to a Future Product, documented
completion of the following studies in accordance with cGCP and/or cGLP and/or
cGMP, as applicable: (a) a pharmacokinetic study with [***] demonstrating an
area under the curve (“AUC”) of [***] and the geometric mean ratio of the AUC
point estimate for each analgesic active ingredient in such Future Product is
within [***] of the applicable Orange Book reference listed strength of such
Future Product; and (b) stability studies and data, including a 4-point
dissolution profile for [***] products and a 5-point dissolution profile for
[***] products consistent with current ICH guidelines under one or more of the
following conditions [***].
     1.76 “Publishing Party” shall have the meaning given in Section 12.5(a).
     1.77 “Receiving Party” shall have the meaning given in Section 12.1.
     1.78 “Regulatory Approval” means any approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of any
national or international or local regulatory authority, department, bureau or
other governmental entity, necessary for the manufacture, marketing,
distribution and sale of a Product in a regulatory jurisdiction in the
Territory.
     1.79 “Sale of the Field Business” means, with respect to King, any sale,
divestment or other transfer of all or substantially all of King’s then existing
assets or business relating to products in the Field, whether by asset sale,
de-merger, spin-out, public offering, reorganization or otherwise, and whether
such sale, divestment or other transfer is to a Third Party.
     1.80 “Sole Inventions” shall have the meaning given in Section 11.1(a).
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

8



--------------------------------------------------------------------------------



 



     1.81 “Term” means the term of this Agreement, as more fully described in
Section 16.1.
     1.82 “Territory” means United States, Canada and Mexico.
     1.83 “Third Party” means a person or entity other than (i) Acura or any of
its Affiliates or (ii) King or any of its Affiliates.
     1.84 “Third Party Claim” shall have the meaning given in Section 14.3(a).
     1.85 “Third Party Supplier” shall have the meaning given in Section 7.2(b).
     1.86 “Trademarks” means Aversion®, Acurox™, and Acuracet™ including all
registrations relating to such trademarks as may be issued by the United States
Patent and Trademark Office, and any stylized typographical treatments thereof,
logo design incorporating such trademarks, or other variants thereof, including
all common law trademark and registered trademark rights therein.
     1.87 “Trademark Infringement Claim” shall have the meaning given in
Section 11.8(d).
     1.88 “Trademark Infringement Notice” shall have the meaning given in
Section 11.8(d).
     1.89 “United States” means the United States of America, its possessions
and territories, including Puerto Rico.
     1.90 “U.S. Prime Rate” means the base interest rate on corporate loans as
published in the Wall Street Journal.
     1.91 “Valid Claim” means a claim in an Aversion Patent Right that Covers a
Product and with respect to which none of the following ((i), (ii) or (iii))
apply: (i) has been held permanently revoked, unenforceable or invalid in the
Territory by a final unappealable decision of a court or government agency of
competent jurisdiction over such claim, (ii) has been admitted to be invalid or
unenforceable through disclaimers, consent decrees or otherwise or (iii) in the
case of a patent application, has been pending for more than seven (7) years
after the filing of its first priority application.
ARTICLE 2
GRANTS
     2.1 License Grants; Future Products.
          (a) Subject to the terms and conditions of this Agreement, Acura
hereby grants to King an exclusive (even as to Acura and its Affiliates)
royalty-bearing license under the Aversion Technology to Develop, manufacture,
have manufactured, import, use and Commercialize Products in the Field in the
Territory (including the right to conduct clinical
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

9



--------------------------------------------------------------------------------



 



Development of the Products outside the Territory in support of Development and
Commercialization of such Products in the Territory), including the right to
grant sublicenses in accordance with Section 2.2.
          (b) Subject to the terms and conditions of this Agreement, Acura
hereby grants to King an exclusive (even as to Acura and its Affiliates)
royalty-bearing license under the Aversion Technology (including foreign
counterparts and equivalents of patent rights to the extent any exist) to
manufacture and have manufactured Products outside the Territory in order to
import, use and Commercialize Products in the Field in the Territory, including
the right to grant sublicenses in accordance with Section 2.2.
          (c) Subject to the terms and conditions of this Agreement, Acura
hereby grants to King an exclusive (even as to Acura and its Affiliates)
royalty-bearing license to use the Trademarks to Commercialize (including to
advertise, promote and distribute) the Products in the Field in the Territory.
          (d) Subject to the terms and conditions of this Agreement, an
exclusive (even as to Acura and its Affiliates), royalty-bearing license to
exploit the Domain Names in connection with the Products.
          (e) Other than as may be required with respect to a potential Future
Product with respect to which King is undertaking Proof of Concept Development
activities pursuant to and as permitted by Section 2.1(f), King shall not
practice the license rights granted above in this Section 2.1(a) through (d)
(inclusive) with respect to a Future Product, unless and until King has timely
exercised its Future Product Option rights with respect to such Future Product.
Acura hereby grants to King, with respect to each potential Future Product, an
option (a “Future Product Option”) to practice the license rights granted above
in this Section 2.1(a) through (d) (inclusive) with respect to such potential
Future Product in addition to all other then current Products. King has the
right to exercise its rights under each Future Product Option commencing on the
Effective Date and ending at the conclusion of the applicable Future Product
Option Term.
               (i) King may exercise its Future Product Option for a designated
Future Product by (1) giving Acura written notice to such effect prior to the
expiration of the Future Products Option Term specifying the Future Product(s)
for which King is exercising such Future Product Option, and (ii) making payment
to Acura of either (A) the payment specified in Section 8.6(a)(i) and/or (B) the
payment specified in Section 8.6(a)(ii).
               (ii) If King has exercised its Future Product Option for any
Future Product, then, subject to the terms and conditions of this Agreement,
immediately and automatically thereafter such Future Product shall no longer be
subject to the restriction imposed by the first sentence of this Section 2.1(e).
               (iii) If King declines to exercise its Future Product Option
pursuant to this Section 2.1(e) for a given potential Future Product, King shall
relinquish its right to license
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

10



--------------------------------------------------------------------------------



 



that potential Future Product; and all rights to such relinquished potential
Future Product shall be retained by Acura.
          (f) Either Acura or King may propose by giving notice to the other
Party that Proof of Concept Development be conducted with respect to a potential
Future Product. If the Parties mutually agree in writing within sixty (60) days
of such activities first being proposed, then Acura shall undertake such
activities pursuant to Section 4.3. If the Parties do not reach agreement within
such sixty (60) day period, then King shall have the right to undertake Proof of
Concept Development on its own at its own cost and expense. In such case, King
shall (i) provide written notice to Acura of its election to pursue such Proof
of Concept Development not later than ten (10) days following the expiration of
the sixty (60) day period provided above and (ii) provide Acura with the
progress and results of the Proof of Concept Development in the form and detail
to be provided by Acura to King when Acura performs Proof of Concept Development
relating to a potential Future Product.
     2.2 Sublicense Rights. The rights and licenses granted to King pursuant to
Section 2.1 include the right of King to grant sublicenses: (a) to Third Parties
only after obtaining the prior written approval of Acura for such sublicense,
which approval shall not be unreasonably withheld; and (b) to Affiliates of
King. If King grants such a sublicense permitted hereunder, King shall cause all
of the applicable terms and conditions of this Agreement to apply to the
Affiliate or Third Party sublicensee to the same extent as they apply to King
for all purposes. King shall assume full responsibility for the performance of
all obligations and observance of all terms so imposed on such Affiliate or
Third Party sublicensee and shall itself account to Acura and make all payments
due to Acura under this Agreement by reason of such sublicense.
     2.3 No Implied Licenses. Except as expressly provided in this Agreement,
neither Party grants to the other Party any right or license in any intellectual
property right, whether by implication, estoppel or otherwise. No implied
licenses are granted under this Agreement. Each Party hereby covenants and
agrees not to use or sublicense any of its rights under the licenses set forth
in this Article 2 except as expressly permitted in this Agreement.
     2.4 Retained Rights. Any rights of Acura not expressly granted to King
under the provisions of this Agreement shall be retained by Acura including with
respect to Acura rights to use the Trademarks not licensed to King hereunder
and, subject to Article 12, to use the Trademarks in all public disclosures
regarding Acura and the Products. Notwithstanding anything else contained herein
to the contrary, Acura at all times reserves a co-exclusive right under the
Aversion Technology as is necessary to allow Acura to Develop, manufacture and
package Products for the benefit of King in connection with Acura fulfilling its
obligations under this Agreement.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

11



--------------------------------------------------------------------------------



 



ARTICLE 3
GOVERNANCE
     3.1 Joint Steering Committee.
          (a) Establishment and Composition. Within five (5) business days after
the Effective Date, the Parties shall establish a joint steering committee (the
“Joint Steering Committee”), which shall consist of at least two (2) members
from each Party being at least at a vice president level and not more than four
(4) members in total from each Party. Each of Acura and King may replace any or
all of its representatives on the Joint Steering Committee at any time upon
written notice to the other Party. A Party may designate a substitute to
temporarily attend and perform the functions of such Party’s designee at any
meeting of the Joint Steering Committee. Acura and King each may, on advance
written notice to the other Party, invite non-member representatives of such
Party to attend meetings of the Joint Steering Committee. The Joint Steering
Committee shall be chaired by a representative of King. The chairperson shall
appoint a secretary of the Joint Steering Committee, who shall be a
representative of King.
          (b) Responsibilities. The Joint Steering Committee shall have the
following responsibilities and decision-making authority and perform the
following functions relating to Products and Future Products pursuant to this
Agreement:
               (i) Discuss, facilitate and coordinate the exchange of
information between the Parties;
               (ii) Discuss and review: (A) Product Development strategies,
(B) prioritization of Development of Products, and (C) the preparation and
implementation of the Development Plans including the status of material
activities and budgets under such plans and any material amendment to the
Development Plans;
               (iii) Discuss and review: (A) Commercialization strategies, and
(B) the preparation and implementation of the Commercialization Plans for the
Products including the progress of material activities under such Plan and any
material amendments to any Commercialization Plan;
               (iv) Establishment of separate subcommittees of this Joint
Steering Committee (populated by the same or different representatives of the
Parties) as the Parties mutually find to be useful from time to time relating to
the different development, regulatory, commercialization and supply matters
arising during the Term;
               (v) Discuss and review regulatory strategies and submissions,
Product labeling strategies and related activities;
               (vi) Discuss and review Product supply strategies;
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

12



--------------------------------------------------------------------------------



 



               (vii) Decision-making with respect to practical day-to-day
implementation matters, provided no such decision or decision-making shall in
any event allocate to a Party or otherwise create or affect any material right,
obligation or commitment relating to this Agreement;
               (viii) In accordance with the procedures established in
Section 3.1(d), resolve disputes, disagreements and deadlocks between the
Parties; and
               (ix) Have such other responsibilities as may be mutually agreed
in writing by the Parties from time to time.
          (c) Meetings. Except in Calendar Year 2007, the Joint Steering
Committee shall meet at least four (4) times during every Calendar Year of which
at least two (2) times during every Calendar Year shall be in person, and more
frequently as the Parties deem appropriate, on such dates, and at such places
and times, as the Parties shall agree. Meetings of the Joint Steering Committee
that are held in person shall be at the Bridgewater, NJ office of King, or such
other place as such Parties may agree. The members of the Joint Steering
Committee also may convene or be polled or consulted from time to time by means
of telecommunications, video conferences, electronic mail or correspondence, as
deemed necessary or appropriate.
          (d) Decision-Making.
               (i) The Joint Steering Committee may make decisions with respect
to such matters set forth in Section 3.1(b). Except as specified in
Section 3.1(d)(ii) and (iii), all decisions of the Joint Steering Committee
shall be made by unanimous vote, with Acura and King each having, collectively,
among its respective members, one vote in all decisions.
               (ii) With respect to any issue, if the Joint Steering Committee
cannot reach consensus within ten (10) business days after the matter has been
brought to the Joint Steering Committee’s attention, then such issue shall be
referred to the Chief Executive Officer of each Party for resolution. If the
Chief Executive Officers cannot resolve the issue within ten (10) business days
after the matter has been brought to their attention, such matter shall be
resolved in accordance with Section 3.1(d)(iii).
               (iii) Notwithstanding anything contained herein to the contrary,
and subject to King’s consideration in good faith of the views of Acura, King
shall have final decision-making authority on all budgetary matters, all
regulatory matters, Development matters and all Commercialization matters with
respect to: (a) Product A, (b) Product B; and (c) the Future Products for which
King has timely exercised the relevant Future Product Option for such Future
Product; provided, however, that such authority shall be subject to Acura’s
consent to material amendments or updates to the initial Product A Development
Plan and related budget; and provided, further, that Acura shall not be required
to provide resources or expertise beyond its reasonable capabilities,
notwithstanding the fact that King is required to reimburse Acura Development
Expenses. Acura shall have final decision-making authority on all matters with
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

13



--------------------------------------------------------------------------------



 



respect to any potential Future Products unless and until the date King timely
exercises the applicable Future Product Option for such Future Product.
     3.2 Minutes of Committee Meetings. Definitive minutes of the Joint Steering
Committee meetings shall be finalized no later than ten (10) business days after
the meeting to which the minutes pertain as follows:
          (a) Distribution of Minutes. Within three (3) business days after a
Joint Steering Committee meeting, the secretary of the Joint Steering Committee
shall prepare and distribute to all members of the Joint Steering Committee
draft minutes of the meeting. Such minutes shall summarize the discussions and
decisions at each meeting.
          (b) Review of Minutes. The members of the Joint Steering Committee
shall have three (3) business days after receiving such draft minutes to collect
comments thereon and provide them to the secretary of the Joint Steering
Committee.
          (c) Finalizing Minutes. Upon the expiration of such second three
(3) business day period, King shall have an additional four (4) business days to
review and incorporate, as may be appropriate, Acura’s comments and then to
finalize the minutes. Any dispute in the wording of the minutes shall be
reflected therein.
     3.3 Expenses. Each Party shall be responsible for all travel and related
costs and expenses for its members and other representatives to attend meetings
of, and otherwise participate on, the Joint Steering Committee.
     3.4 Initial Meeting. Within ten (10) business days after the Effective
Date, the Parties shall convene an initial meeting of the Joint Steering
Committee representatives. The objectives of the initial meeting shall include
without limitation introducing the various committee members, informing such
committee members of their responsibilities in connection with this Agreement,
and providing such committee members with pertinent information concerning this
Agreement to enable the Joint Steering Committee to become fully operational as
soon as reasonably practicable.
ARTICLE 4
DEVELOPMENT
     4.1 Product A Development.
          (a) The initial Product A Development plan including budget (“Product
A Development Plan”) is attached to this Agreement as Schedule 4.1(a). Any
material amendments or updates to the Product A Development Plan shall require
the written agreement of the Parties.
          (b) Acura shall be responsible for and shall use Commercially
Reasonable Efforts in conducting all Development for Product A, in accordance
with the Product A Development Plan, through Regulatory Approval by the FDA of
the NDA for Product A.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

14



--------------------------------------------------------------------------------



 



          (c) At all times during Acura’s conduct of Development activities for
Product A through Regulatory Approval by the FDA of the NDA for Product A, Acura
shall: (i) keep King fully informed and provide copies of all material
communications to and from the FDA and other regulatory authorities in the
Territory regarding Product A and/or the Aversion Technology as it relates to
Product A, (ii) provide to King advance copies of all filings and material
correspondence to be provided by Acura to the FDA and other regulatory
authorities in the Territory regarding Product A and/or the Aversion Technology
as it relates to Product A such that King shall have a reasonable amount of time
to review and comment on such filings and correspondence, (iii) consider in good
faith (and if reasonably requested by King in writing, Acura must adopt) all
comments, changes and suggestions made by King in writing as comments to such
filings and correspondence, (iv) include representatives of King in all
in-person meetings with the FDA and, to the extent practical, all material
telephonic meetings with the FDA and other regulatory authorities in the
Territory regarding Product A and/or the Aversion Technology as it relates to
Product A and to the extent allowed by such regulatory authority, and
(v) consider in good faith (and if reasonably requested by King in writing,
Acura must adopt) all positions taken by King with respect to the NDA submission
for Product A including regarding labeling for Product A and Phase IV and other
post-marketing requirements and obligations for Product A.
          (d) Following Regulatory Approval of the NDA for Product A, the JSC
shall agree upon and coordinate a process for promptly transferring regulatory
responsibilities related to Product A in the Territory from Acura to King.
          (e) After such transfer has been completed, King shall be responsible
for and shall use Commercially Reasonable Efforts in conducting all Development
for Product A, to maintain Regulatory Approval of Product A in the Territory.
King shall be responsible for obtaining and maintaining any additional
Regulatory Approvals for Product Line Extensions for Product A in the Territory.
     4.2 Product B Development.
          (a) Prior to the Product B IND becoming effective pursuant to 21
C.F.R. §312.40(b), Acura shall be responsible for and shall use Commercially
Reasonable Efforts in conducting all Development for Product B.
          (b) The JSC shall agree upon and coordinate a process for transferring
Development and regulatory responsibilities related to Product B from Acura to
King upon the IND becoming effective.
          (c) After the Product B IND becomes effective pursuant to 21 C.F.R.
§312.40(b), King shall be responsible for and shall use Commercially Reasonable
Efforts in conducting all Development for Product B, in accordance with the
Product B Development Plan, to obtain and maintain Regulatory Approval of
Product B in the Territory. King shall be responsible for obtaining and
maintaining any additional Regulatory Approvals for Product Line Extensions for
Product B in the Territory.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

15



--------------------------------------------------------------------------------



 



          (d) Within forty-five (45) days after the Effective Date, King will
prepare a Development plan for Product B (the “Product B Development Plan”). The
Product B Development Plan shall be prepared by King with details generally
consistent with the Product A Development Plan.
          (e) King shall submit the initial Product B Development Plan to Acura
for its review. King shall consider in good faith any comments Acura may have on
the initial Product B Development Plan. King shall periodically (and at least
once per Calendar Year) prepare an updated Product B Development Plan, as
applicable taking into account completion, commencement or cessation of or
changes to Development not contemplated by the then-current Product B
Development Plan and shall submit such proposed Product B Development Plan to
Acura for review and comment. King shall consider in good faith any comments
Acura may have on the updated Product B Development Plan.
     4.3 Future Product Development and Product Line Extensions.
          (a) Acura shall use Commercially Reasonable Efforts to successfully
complete a Proof of Concept for Product C and/or Product D. In the event the
Proof of Concept is successful for Product C and/or Product D, then King shall
either (i) exercise its Future Products Option with respect to Product C and/or
Product D pursuant to Section 2.1 or (ii) pay Acura Development Expenses
relating to Product C and/or Product D as the case may be.
          (b) Acura shall use Commercially Reasonable Efforts to successfully
complete a Proof of Concept of a Future Product (other than Product C or Product
D) with respect to which (i) Acura or King has proposed Proof of Concept
Development activities be conducted pursuant to Section 2.1(f) and (ii) the
Parties mutually agree to such activity. Subject to Section 2.1(f), prior to the
exercise of the applicable Future Product Option, Acura shall be responsible for
and shall use Commercially Reasonable Efforts in undertaking a Proof of Concept
for such potential Future Product. If King exercises its Future Product Option
pursuant to Section 2.1, King shall assume responsibility for and shall use
Commercially Reasonable Efforts in all further Development related to the
applicable Future Product in the Territory.
          (c) Within forty-five (45) days of exercising its Future Products
Option, King shall prepare and submit an initial Development plan for the
applicable Future Product to Acura for its review (each, a “Future Product
Development Plan” and, together with the Product A Development Plan, the Product
B Development Plan and each Product Line Extension Development Plan, the
“Development Plan”). The initial Future Product Development Plans will be
prepared by King with details generally consistent with the initial Product A
Development Plan and King shall consider in good faith any comments Acura may
have on each initial Future Product Development Plan. King shall periodically
(and at least once per Calendar Year) prepare an updated Future Product
Development Plan, as applicable taking into account completion, commencement or
cessation of or changes to Development not contemplated by the then-current
Future Product Development Plans and shall submit such proposed Future Product
Development Plan to Acura for review and comment. King shall consider in good
faith any comments Acura may have on the revised Future Product Development
Plan.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

16



--------------------------------------------------------------------------------



 



          (d) King may at any time and from time to time, at its own cost and
expense, Develop and Commercialize Product Line Extensions with respect to any
Product in accordance with the terms and conditions of this Agreement, it being
understood that such Product Line Extensions shall not be deemed to be Future
Products hereunder. Without limiting the foregoing, in addition, upon (i) King’s
written request in connection with a particular Product Line Extension, and
(ii) the written agreement of the Parties, Acura will undertake the Development
efforts in relation to such Product Line Extension, and shall provide to King
such requested work product for such Product Line Extension; provided that Acura
Development Expenses related to the Development of such Product Line Extension
shall be reimbursed by King pursuant to Section 8.3 or in such other manner and
amount as may be agreed by the Parties in writing. Any Development of a Product
Line Extension, whether conducted by King or Acura, shall be conducted under a
plan prepared and submitted by King (a “Product Line Extension Development
Plan”).
     4.4 Development Reports. With respect to each Product, King shall provide
to Acura a copy of that portion of King’s detailed internal development update
report relating to such Product, which King’s senior management receives
periodically [***] for Acura’s use to assess the status of the Development of
each Product.
     4.5 Development Data. Each Party shall provide to the other Party copies of
all substantive or material information with respect to Development hereunder,
including, as applicable, final laboratory and clinical data and reports
compiled with respect to each Product as soon as reasonably practicable after
such data or report becomes available. King shall own all clinical data and
results related to all of the Products provided that Acura will have access
thereto as set forth in Section 5.3 on a royalty-free basis for use in its
exercise of its retained rights.
     4.6 Use of Third Parties. Each Party may retain Third Parties to perform
Development activities hereunder, provided each such Third Party is approved by
King (such approval not to be unreasonably withheld, conditioned or delayed);
provided that the Third Party contractors being utilized by Acura as of the
Effective Date as set forth in the Product A Development Plan are hereby
approved by King. Acura and King shall remain liable for the performance of
their respective obligations hereunder which it delegates to such Third Parties.
Any Third Party performing Development hereunder shall be subject to
confidentiality and non-use obligations at least as stringent as those set forth
in Article 12 and must comply with Article 11.
     4.7 Diligence. From and after (i) the Effective Date with regard to the
Products, and (ii) the date of King’s exercise of its Future Products Option
with regard to a potential Future Product, King shall use Commercially
Reasonable Efforts to Develop the Products and the Future Products for
Commercialization in the Territory (excluding Mexico).
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

17



--------------------------------------------------------------------------------



 



ARTICLE 5
REGULATORY AFFAIRS
     5.1 Regulatory Submissions and Approvals.
          (a) Product A.
               (i) Subject to Section 3.1 and consistent with Sections 4.1(a)
and 4.1(b), for Product A, Acura shall be responsible for pursuing, compiling
and submitting all regulatory documents, and shall lead the interactions with
the FDA through Regulatory Approval of the NDA for Product A, and King shall be
responsible for and shall reimburse Acura for any and all out-of-pocket costs
incurred by Acura in submitting, filing and obtaining the NDA for Product A with
the FDA, including any amounts paid by Acura under the Prescription Drug User
Fee Act, in each case as provided for under Section 8.
               (ii) After Regulatory Approval of the NDA for Product A by the
FDA, King shall be responsible for compiling and submitting all regulatory
documentation and for interacting with the FDA for Product A. Acura agrees to
cooperate with King with respect to the regulatory activities King undertakes
pursuant to this Section 5.1(a)(ii). Following Regulatory Approval of the NDA
for Product A by the FDA, King shall own and maintain, at its sole cost, all
regulatory filings and Regulatory Approvals for Product A. King shall provide
Acura with complete copies of all applications, submissions, filings and
material regulatory correspondence related to Product A in the Territory.
               (iii) King, at its sole cost, shall pursue all Regulatory
Approvals related to Product A in Mexico and Canada, including the preparation
and filing of applications for clinical trials and Regulatory Approvals. King
shall own and maintain, at its sole cost, all regulatory filings and Regulatory
Approvals for Product A in Mexico and Canada. King shall promptly provide Acura
with complete copies of all such applications, submissions, filings and
regulatory correspondence related to Product A in Mexico and Canada.
          (b) Product B.
               (i) For Product B, for the period beginning on the Effective Date
and ending on the date the Product B IND becomes effective pursuant to 21 C.F.R.
§312.40(b), Acura and/or its designated Third Parties will be responsible, in
consultation with King, for the performance of all regulatory activities
required for the Product B IND to become effective. For purposes of clarity,
before the Product B IND becomes effective, Acura shall be responsible for
compiling and submitting all regulatory documentation and for interacting with
the FDA for Product B. Acura shall consult with King and shall consider in good
faith any suggestions King may have with respect to such regulatory activities.
The JSC shall agree upon and coordinate a process for transferring Acura’s
regulatory responsibilities related to Product B from Acura to King upon the
effectiveness of the Product B IND.
               (ii) After the Product B IND becomes effective pursuant to 21
C.F.R. §312.40(b), King shall exercise Commercially Reasonable Efforts in
pursuing Regulatory
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

18



--------------------------------------------------------------------------------



 



Approval of Product B. King will consult with Acura with respect to any
regulatory activities to be performed by King in accordance with this
Section 5.1(b)(ii), and shall consider in good faith any suggestions Acura may
have with respect to such regulatory activities. For purposes of clarity, after
the Product B IND becomes effective, King shall be responsible for compiling and
submitting all regulatory documentation and for interacting with the FDA for
Product B. Acura agrees to cooperate with King with respect to the regulatory
activities King undertakes pursuant to this Section 5.1(b)(ii). King shall own
and maintain, at its sole cost, all regulatory filings and Regulatory Approvals
for Product B in the United States. King shall promptly provide Acura with
complete copies of all applications, submissions, filings and regulatory
correspondence related to Product B in the United States.
               (iii) King, at its sole cost, shall pursue all Regulatory
Approvals related to Product B in Mexico and Canada, including the preparation
and filing of applications for clinical trials and Regulatory Approvals. King
shall own and maintain, at its sole cost, all regulatory filings and Regulatory
Approvals for Product B in Mexico and Canada. King shall promptly provide Acura
with complete copies of all such applications, submissions, filings and
regulatory correspondence related to Product B in Mexico and Canada.
          (c) Future Products. King, at its sole cost, shall exercise
Commercially Reasonable Efforts in pursuing all Regulatory Approvals related to
any Future Product for which King has timely exercised its Future Products
Option pursuant to Section 2.1 in any country in the Territory, including the
preparation and filing of applications for Regulatory Approvals. King shall
provide Acura with a copy of any proposed application for Regulatory Approval in
the United States at least thirty (30) days prior to submission to the
applicable governmental authority so as to provide Acura an opportunity to
review such application, and King shall consider in good faith any comments
Acura may have with respect to any such application. For purposes of clarity,
King shall be responsible for pursuing, compiling and submitting all regulatory
filing documentation, and for interacting with regulatory authorities, for any
Future Product in all countries in the Territory. King shall own and maintain,
at its sole cost, all regulatory filings and Regulatory Approvals for any Future
Product for which it has timely exercised its Future Products Option in all
countries of the Territory. King shall promptly provide Acura with complete
copies of all such applications, submissions, filings and regulatory
correspondence related to any such Future Product in all countries in the
Territory.
          (d) Product Line Extensions. King, at its sole cost and to the extent
it elects in its reasonable discretion, shall pursue all Regulatory Approvals
related to any Product Line Extension in any country in the Territory, including
the preparation and filing of applications for Regulatory Approvals. King shall
provide Acura with a copy of any proposed application for Regulatory Approval in
the United States at least thirty (30) days prior to submission to the
applicable governmental authority so as to provide Acura an opportunity to
review such application, and King shall consider in good faith any comments
Acura may have with respect to any such application. For purposes of clarity,
King shall be responsible for pursuing, compiling and submitting all regulatory
filing documentation, and for interacting with regulatory authorities, for any
Product Line Extension in all countries in the Territory. King shall own and
maintain, at its sole cost, all regulatory filings and Regulatory Approvals for
any Product Line Extension in all countries of the Territory. King shall provide
Acura with complete copies of all
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

19



--------------------------------------------------------------------------------



 



such applications, submissions, filings and regulatory correspondence related to
any such Product Line Extension in all countries in the Territory.
     5.2 Pharmacovigilance.
          (a) The Parties agree to inform each other about serious adverse
events occurring or having occurred in connection with the Development or
Commercialization of Products anywhere in the world within five (5) business
days of when the Party who is the sponsor of the relevant study first learns of
such event. The Parties agree to handle data and information about such serious
adverse events according to all applicable laws, rules and regulations. To the
extent of any Development or Commercialization of the same Products inside and
outside of the Territory, the Parties shall enter into a worldwide safety
information exchange and reporting agreement to coordinate such matters between
the Parties.
          (b) At its initial meeting, the JSC shall specify the procedure for
exchange of information relating to serious adverse events.
          (c) Prior to Regulatory Approval in the United States for Product A,
Acura shall report to the appropriate authorities in accordance with and as
required by all applicable laws, rules and regulations, all serious adverse
events related to Product A. After Regulatory Approval in the United States for
Product A, and after the IND becomes effective for all other Products, King
shall report to appropriate authorities in the Territory in accordance with and
as required by all applicable laws, rules and regulations all serious adverse
events related to Products anywhere in the Territory.
     5.3 Data Access.
          (a) King shall permit Acura access to, and grant Acura the right to
reference and use, all Development and regulatory data and reports associated
with any Product in the Territory at no cost (1) outside the Territory with
respect to any product of Acura or its Affiliates and (2) inside the Territory
only with respect to [***] products of Acura or its Affiliates. Such Development
and regulatory data and reports shall include preclinical and clinical data and
reports, regulatory submissions and filings, Regulatory Approvals and any
adverse event reports. In furtherance of the foregoing, King shall, promptly
upon the request of Acura, deliver a letter to the FDA (or the relevant
regulatory authority) authorizing Acura to reference and use the applicable
regulatory submissions and filings related to Products in the United States,
Canada, or Mexico as the case may be (1) outside the Territory with respect to
any product of Acura or its Affiliates and (2) inside the Territory only with
respect to [***] products of Acura or its Affiliates.
          (b) Acura shall promptly provide to King copies of all Development and
regulatory data, reports and correspondence associated with any Product outside
the Territory. Such Development and regulatory data, reports and correspondence
shall include preclinical and clinical data and reports, regulatory submissions
and filings, regulatory approvals and any adverse event reports.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

20



--------------------------------------------------------------------------------



 



     5.4 Participation in Meetings in the United States. After Regulatory
Approval in the United States for Product A, and for all other Products, Acura
will have the right to participate as an observer in all material meetings and
other contact with governmental authorities pertaining to an application for
Regulatory Approval in the United States for a Product. King shall provide Acura
with reasonable advance notice of all such meetings and other contact and
advance copies of all related documents and other relevant information relating
to such meetings or other contact. King shall also promptly provide to Acura all
material correspondence and written conversation summaries between it and any
governmental authority in the United States relating to a Product.
ARTICLE 6
COMMERCIALIZATION
     6.1 Overview and Diligence. King shall be responsible for Commercializing
the Products in the Territory and all costs and expenses in connection
therewith. King shall use Commercially Reasonable Efforts to Commercialize the
Products in the Territory except Mexico and shall use Commercially Reasonable
Efforts to undertake the activities contemplated in each Commercialization Plan
with respect thereto.
     6.2 Commercialization Plan. Within [***] after successfully achieving [***]
for each Product, King shall provide Acura with a preliminary written
commercialization plan setting forth the summary of the then anticipated
commercialization activities for such Product for such Calendar Year for the
United States for review and comment by Acura (each, a “Commercialization
Plan”). King shall consider all of Acura’s comments in good faith. A table of
contents for a Commercialization Plan for each Product is set forth on
Schedule 6.2. [***] after the successful achievement of the [***] for each
Product, King shall prepare a detailed Commercialization Plan for such Product
based upon such table of contents.
     6.3 Updates. After the First Commercial Sale in the United States for each
Product and thereafter: (A) yearly King shall deliver to Acura a
Commercialization Plan for the following Calendar Year in accordance with King’s
brand planning process, and (B) a copy of that portion of King’s detailed
internal report relating to the Commercialization of the Products, which King’s
senior management receives periodically [***].
     6.4 Expenses and Responsibilities. King shall bear all costs and expenses
incurred by it with the Commercialization of Products in the Territory.
Consistent with the license rights granted to King under Article 2, King, its
Affiliates and its sublicensees shall (a) have the sole right and responsibility
to distribute, sell, record sales and collect payments for Products in the
Territory, and (b) have sole responsibility for establishing and modifying the
terms and conditions with respect to the sale of Products in the Territory,
including the price or prices at which Products in the Territory will be sold,
any discount applicable to payments or receivables, and similar matters. At
least [***] in the United States, King shall provide to Acura [***].
     6.5 Diligence. From and after (i) the Effective Date with regard to the
Products, and (ii) the date of King’s exercise of its Future Products Option
with regard to a potential Future Product, King shall use Commercially
Reasonable Efforts to Commercialize the Products and the
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

21



--------------------------------------------------------------------------------



 



Future Products in the Territory (excluding Mexico) and shall use Commercially
Reasonable Efforts to undertake the activities contemplated in each
Commercialization Plan with respect thereto
     6.6 Contract Sales Organizations. Notwithstanding anything to the contrary
contained herein, [***] without the prior written consent of Acura, and
thereafter without the prior written consent of Acura, not to be unreasonably
withheld, in no event shall King enter into an agreement with a contract sales
organization or similar agreement with a Third Party pharmaceutical company
(e.g., a co-promotion agreement) to share sales representative detailing
responsibilities for the Products in the United States targeting a physician
specialty other than [***].
ARTICLE 7
PRODUCT SUPPLY
     7.1 Supply of Products. Except for Product A, King in consultation with
Acura, shall be responsible, at its sole cost and expense, for sourcing raw
materials, manufacturing, packaging, labeling, release testing, and stability
testing the clinical and commercial supplies of the Products in the Territory.
     7.2 Supply of Product A.
          (a) For Product A, Acura in consultation with King shall be
responsible for manufacturing, packaging, labeling, release testing, and
stability testing for laboratory and clinical supplies required for obtaining
Regulatory Approval in the United States of the NDA for Product A. King shall
pay for all of Acura’s out of pocket costs for raw materials, manufacturing,
packaging, labeling, release testing, and stability testing and any other costs
associated with clinical and commercial supplies of Product A, in each case as
provided for under Section 8.
          (b) Acura and King shall jointly have the responsibility with each
other’s full cooperation and assistance to establish a single Third Party
commercial supplier and packager of Product A for commercial distribution and
sale in the United States (the “Third Party Supplier”); provided, however, that
King shall (i) participate with Acura in the negotiations for any supply
agreement, including supply agreements for active pharmaceutical ingredients,
with such Third Party Supplier and (ii) be the signing party under any supply
agreement with such Third Party Supplier; provided that the Parties shall agree
to the terms of such supply agreement prior to its execution.
          (c) The Parties shall cooperate and undertake the actions necessary to
qualify King as a secondary commercial supplier of Product A.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

22



--------------------------------------------------------------------------------



 



ARTICLE 8
PAYMENTS TO ACURA
     8.1 Upfront Fee. Upon the Effective Date, King shall make a payment to
Acura of thirty million dollars ($30,000,000), which payment shall be
non-refundable and non-creditable.
     8.2 Milestone Payments. Within ten (10) business days of achieving each
milestone event set forth in Schedule 8.2, King shall pay Acura the milestone
payments related to such milestone event in the amounts set forth on
Schedule 8.2, which payments shall be non-refundable and non-creditable,
provided that certain such milestones can be creditable under certain
circumstances as provided for under the last two sentences of Schedule 8.2. Each
such milestone payment shall be payable only once for each Product (i.e., one
payment for each of Product A, Product B and each Future Product), upon the
first occurrence with respect to which it becomes due.
     8.3 Development Expenses. Each Party shall bear its own expenses under this
Agreement, except that King shall pay Acura Development Expenses incurred for:
          (a) Product A from September 19, 2007 through the Effective Date;
          (b) Product A in accordance with the Product A Development Plan set
forth in Schedule 4.1(a) and any amendments or modifications thereto agreed by
the Parties;
          (c) Developing any Product Line Extension requested by King in writing
and agreed to in writing by the Parties;
          (d) Qualifying a Third Party Supplier;
          (e) successfully achieving a Proof of Concept for Product C and/or
Product D in the event that King does not exercise its Future Products Option
relating to such Future Product;
          (f) successfully achieving a Proof of Concept for any other [***]
Future Product (other than Product C and/or Product D) requested by King and
agreed by Acura in the event that King does not exercise its Future Products
Option relating to such Future Product; and
          (g) Developing any [***] potential Future Product requested by King
and agreed by Acura in accordance with a Development Plan and budget agreed by
the Parties.
          For the purposes of this Agreement, “Acura Development Expenses” shall
mean (i) all out-of-pocket expenses incurred by Acura to Develop Products or
Future Products as the case may be including expenses associated with active
pharmaceutical ingredients, inactive ingredients, and other raw materials,
contract manufacturing site qualifications, contract research organizations,
medical writing, statistical analysis, clinical trial investigative sites,
clinical trial investigator grants and patient and/or subject costs, contract
manufacturers, and clinical trial insurance, third party consultants for
regulatory, chemistry manufacturing and control, and (ii) Acura’s reasonable and
verifiable internal research and development staff costs of Acura
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

23



--------------------------------------------------------------------------------



 



employees working on the Development of Products (limited to Acura’s research
and development staff and research and development senior management salaries
and associated payroll taxes and benefits excluding non-cash compensation and
bonuses) allocated to the Development of Products based on the time spent by
such staff on such Development activities as compared to other activities, but
excluding any allocation of overhead and senior management compensation (other
than research and development senior management salaries and associated payroll
taxes and benefits excluding non-cash compensation and bonuses).
     8.4 Requirements for King Reimbursement of Acura Development Expenses. King
shall pay Acura only for Acura Development Expenses incurred in direct
connection with this Agreement pursuant to a Development Plan, as it may be
amended from time to time, up to a cap of the total budget set forth in such
Development Plan; it being understood that in the event that the Parties agree
that Acura shall conduct any Development activities for Products other than
Product A, the applicable Development Plan shall include a mutually agreeable
budget for such activities. The Parties intend that each such budget shall
constitute the Parties’ then best estimate of the funds required to timely
complete such Development. In no event shall Acura charge King any amounts in
excess of the cap on the total budget as set forth in a budget in the applicable
Development Plan (“Total Cap”), nor shall King be liable to pay such amounts;
provided further that in no event shall Acura be required to perform Development
activities which would not be eligible for reimbursement. All changes in the
Total Cap shall be considered by the Joint Steering Committee, and upon Joint
Steering Committee approval the Total Cap shall be amended accordingly.
     8.5 Invoices. Within five (5) business days after the end of each month,
Acura shall provide King with a good faith estimate for all Acura Development
Expenses incurred by Acura for such month. In addition, within thirty (30) days
after the end of each Calendar Quarter, Acura shall provide King with an invoice
for all Acura Development Expenses incurred by Acura for such Calendar Quarter
which invoice shall set forth the details of the charges for each activity
together with appropriate documentation and a detailed comparison of such
charges for such Calendar Quarter as well as year to date for such Calendar Year
against the applicable Development Plan(s) and budget(s). Costs and expenses of
Third Parties invoiced to King shall be fully detailed. Within thirty (30) days
after the date of each such invoice, King shall pay in full such invoice. If any
portion of an invoice is disputed, then King shall pay the undisputed amounts as
set forth in the preceding sentence and the Parties shall use good faith efforts
to reconcile the disputed amount as soon as practicable. Notwithstanding the
previous sentence, if King disputes a charge or charges on an invoice, King will
pay the amount ultimately determined to be due, if any, within thirty (30) days
after King and Acura, acting in good faith, resolve the dispute. Where Acura
does not receive payment due to it pursuant to this Section 8.5 within the time
specified, interest shall accrue on the sum due and owing to Acura at the rate
set forth in Section 10.2(b).
     8.6 Future Product Option Exercise.
          (a) For [***] after the receipt by King of a reasonably sufficient
amount of data to demonstrate that a potential Future Product has achieved a
successful Proof of Concept (“Future Product Option Term”), King shall have the
option of any or all of the following:
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

24



--------------------------------------------------------------------------------



 



               (i) paying a [***] fee (such fee to be non-refundable and
non-creditable) to Acura, for up to [***] of an [***] product; provided that in
the event that pursuant to and as permitted by Section 2.1(f) King has
undertaken the Proof of Concept Development with respect to such potential
Future Product, then the foregoing payment to Acura under this Section 8.6(a)(i)
for [***] Products shall be reduced by the total amount of Development costs and
expenses incurred by King in conducting such Proof of Concept Development, which
costs and expenses for such [***] Products shall be (A) substantially similar to
the Acura Development Expenses that Acura is permitted to incur under
Section 8.3, (B) provided to Acura in form and detail substantially similar to
what is required of Acura under Section 8.5, and (C) for an [***] Product capped
at an amount such that in no event shall the payment to Acura pursuant to this
Section 8.6(a)(i) be reduced by more than [***]. For the avoidance of doubt,
King shall not be entitled to reduce the payment under this Section 8.6(a)(i)
for any Development costs or expenses incurred in connection with conducting
Proof of Concept Development for an [***] Product;
               (ii) paying a [***] fee (such fee to be non-refundable and
non-creditable) to Acura, for up to [***] or
               (iii) relinquishing its Future Product Option to such potential
Future Product, whereupon Acura shall retain all rights to such potential Future
Product.
          (b) From and after the exercise of its Future Product Option with
respect to a potential Future Product, King shall assume responsibility for all
of the activities, costs and expenses related to the further Development and
Commercialization of the applicable Future Product.
ARTICLE 9
ROYALTIES
     9.1 Royalty Payments. King shall pay to Acura royalty payments based on the
Calendar Year Net Sales of all Products Commercialized by King (or its
Affiliates or sublicensees) in the Territory based on the Net Sales ranges and
corresponding applicable royalty rates (the “Applicable Royalty Rate”) set forth
in Table 9.1. The royalty payments for Net Sales of Products for each of the
first three Calendar Quarters of a Calendar Year shall be calculated by first
multiplying the actual Net Sales for such Calendar Quarter by four (4) (the
“Projected Annual Net Sales”) to determine, based on Table 9.1, the Applicable
Royalty Rate for such Calendar Quarter. The actual Net Sales for such Calendar
Quarter shall then be multiplied by the Applicable Royalty Rate for such
Calendar Quarter to determine the royalty payment to Acura for such Calendar
Quarter. The royalty payment for Net Sales of Products for the fourth Calendar
Quarter of each Calendar Year shall be calculated by multiplying the actual Net
Sales for such entire Calendar Year times the Applicable Royalty Rate from Table
9.1 applicable to such entire Calendar Year Net Sales less the sum of the
royalty payments previously made for the first, second and third Calendar
Quarters of such Calendar Year.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

25



--------------------------------------------------------------------------------



 



Table 9.1

                  Net Sales     ($ Millions)     Greater than   Up to  
Applicable Royalty Rate
[***]
    [***]       5.0%  
[***]
    [***]       7.5%  
[***]
    [***]       10.5%  
[***]
    [***]       15.0%  
[***]
    [***]       20.0%
[***]
            25.0%  

The following example illustrates the calculation of royalty payments (for
simplicity, all dollar amounts are rounded to millions):

                                  Illustration of Royalty Payments Calculation
Calendar   Net Sales of   Projected           Royalty Quarter of a   All  
Annual Net   Applicable   Payment Calendar   Products   Sales   Royalty   from
King to Acura Year   (millions)   (millions)   Rate   (millions)
First
    [***]       [***]       [***]       [***]  
Second
    [***]       [***]       [***]       [***]  
Third
    [***]       [***]       [***]       [***]  
Fourth
    [***]       [***]       [***]       [***]  
Calendar Year Total
    [***]       [***]       [***]       [***]  

 

*   Not Applicable

          (a) Term of Royalty Payments. King’s obligation to make royalty
payments to Acura under this Section 9.1 shall commence twelve (12) months after
the First Commercial Sale of the first Product in any country in the Territory
(the “Royalty Commencement Date”) and shall expire upon the later of
(i) expiration of the last to expire Valid Claim Covering a Product in such
country, or (ii) fifteen (15) years from the First Commercial Sale of such
Product in such country.
          (b) Timing of Royalty Payments and Reports. King shall make such
royalty payments to Acura within forty-five (45) days after the end of each
Calendar Quarter beginning with the first Calendar Quarter after the Royalty
Commencement Date. Beginning with the month of the First Commercial Sale, within
five (5) business days after the end of each month, King shall provide to Acura
a good faith estimate of Net Sales for such month.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

26



--------------------------------------------------------------------------------



 



          (c) Partial Calendar Year True-Up. In addition, in the event the first
Calendar Year for which royalty payments are due is a partial Calendar Year, the
Parties shall undertake a one-time true-up royalty recalculation following the
twelve (12) month anniversary of the Royalty Commencement Date (when a full
twelve (12) month period (365 days) of Net Sales data is available beginning
with the first Net Sale on which royalties are due). Based on such full twelve
(12) months of data, the Applicable Royalty Rate shall be selected from Table
9.1. If such royalty rate is the same as the royalty rate(s) that had been
previously applied to some or all of such first partial Calendar Year with
respect to which royalties were due, then there shall be no adjustment in such
royalty payments. However, where such royalty rate is greater or less than the
royalty rate(s) that had been previously applied to some or all of such first
partial Calendar Year with respect to which royalties were due, the difference
shall be applied to the applicable Net Sales and paid as additional royalties or
deducted from royalties due to Acura hereunder within forty-five (45) days after
such twelve (12) month anniversary of the Royalty Commencement Date.
ARTICLE 10
ACCOUNTING AND AUDITING
     10.1 Currency. All payments under this Agreement are stated in and shall be
payable in US dollars by wire transfer to a bank in the United States designated
in writing by Acura or King, as the case may be.
     10.2 Payments.
          (a) With each payment to Acura under this Agreement, King shall
deliver to Acura the following information, including payment methodology
calculations:
               (i) Net Sales for each Product strength and pack size, details
and methodology of the gross sales to Net Sales calculation, and methodology and
calculation for the royalty payments; and
               (ii) Details relating to any milestone payments to Acura.
          (b) Subject to Sections 8.5 and 10.4, in case of any delay in payment
by a Party to the other Party, interest on the overdue payment shall accrue at
an annual interest rate, compounded monthly, equal to the U.S. Prime Rate as
reported in The Wall Street Journal, plus one and a half percentage points
(1.5%), as determined for each month on the last business day of that month,
assessed from the day payment was initially due. The foregoing interest shall be
due from such delinquent Party without any special notice.
          (c) Currency Conversion. Whenever, for the purpose of calculating any
sums due under this Agreement, conversion from any foreign currency shall be
required, such conversion shall be made as follows: (i) when calculating the Net
Sales, the amount of such sales in foreign currencies shall be converted into
United States dollars using the average rate of exchange for such currencies for
the relevant period, and (ii) when calculating Development expenses that are
incurred in a currency other than in United States dollars, the amount in
foreign
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

27



--------------------------------------------------------------------------------



 



currencies shall be converted into United States dollars using the exchange
rates for such currencies for the average monthly rate of the respective
invoice. In respect of (i) and (ii) above, such exchange rate shall be the
mid-price exchange rate taken from The Wall Street Journal as published on the
date of the relevant invoice or such other publication as may be agreed between
the Parties from time to time.
     10.3 Taxes. If the laws or regulations of any country in the Territory
require withholding of taxes of any type, levies on Acura or its Affiliates, or
other charges against Acura or its Affiliates with respect to any amounts
payable under this Agreement to Acura, King shall make such withholding payments
as may be required for and on behalf of Acura or its Affiliates to the proper
governmental authority and shall subtract such withholding payments from the
royalties due hereunder. King shall submit appropriate proof of payment of the
withholding taxes to Acura within a reasonable period of time.
     10.4 Accounting.
          (a) During the Term and for a period of three (3) years thereafter,
each Party shall, and shall cause its Affiliates and sublicensees to, maintain
at its respective principal places of business, records and books of account
containing all particulars that may be necessary for the purpose of calculating
all payments due under this Agreement. During the Term and for a period of three
(3) years thereafter, but no more than once during any Calendar Year, each Party
shall have the right to engage an independent, certified public accountant(s),
reasonably acceptable to the other Party, to perform, on behalf of such Party,
an audit of the other Party’s books and records and those of its Affiliates and
sublicensees as may be necessary to confirm any amounts payable to the auditing
Party under this Agreement for the period or periods requested by the auditing
Party or to confirm the accuracy of any report made under this Agreement.
          (b) Such audits shall be conducted during normal business hours upon
reasonable prior written notice from the auditing Party in such a manner as to
not unnecessarily interfere with the audited Party’s or its Affiliate’s or
sublicensee’s normal business activities, and shall be permitted with respect to
records and books covering and including the three (3) years immediately
preceding the date of notification of the audit. The accountants shall report
its conclusions and calculation to both Parties; provided, however; that in no
event shall the accountants disclose information of the audited party except to
the extent necessary to verify the accuracy of the payments due under this
Agreement, and at the request of the audited party such accountants shall
execute appropriate non-disclosure agreements.
          (c) The auditing Party shall use all information, data, documents and
abstracts obtained during an audit conducted pursuant to this Section 10.4
solely for the purposes described in Section 10.4(a). The auditing Party shall
treat all such information, data, documents and abstracts as the audited Party’s
Confidential Information subject to Article 12 of this Agreement and, except in
the event of a dispute between the Parties regarding amounts payable hereunder
or the results of any audit, the auditing Party shall not retain such
information, data, documents and abstracts for more than three (3) years from
the end of the Calendar Year to which each shall pertain.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

28



--------------------------------------------------------------------------------



 



          (d) If any audit hereunder reveals an underpayment, the Party
responsible for the underpayment shall promptly make up such underpayment. If
any audit hereunder reveals an overpayment, the Party holding the overpayment
shall promptly reimburse such overpayment. The auditing Party shall bear the
full cost of any audit under this Section 10.4, unless such audit discloses an
underpayment by the audited Party of more than five percent (5%) of the amount
owed hereunder in which case the audited Party shall bear the full cost of such
audit.
          (e) The failure of an auditing Party to request verification of any
payment calculation within the three (3) year period following receipt of such
payment shall be considered acceptance of such calculation by the auditing
Party.
ARTICLE 11
PATENT RIGHTS AND TRADEMARKS
     11.1 Ownership of Inventions.
          (a) Sole Inventions. Subject to Section 11.1(c), each Party shall
exclusively own all inventions, improvements, discoveries or new uses conceived
solely by such Party, its employees, agents and consultants made in the course
of Developing a Product hereunder (“Sole Inventions”). Sole Inventions conceived
solely by Acura, its employees, agents and consultants are referred to herein as
“Acura Sole Inventions”. Sole Inventions conceived solely by King, its
employees, agents and consultants are referred to herein as “King Sole
Inventions.”
          (b) Joint Inventions. Subject to Section 11.1(c), the Parties shall
jointly own all inventions made jointly by employees, agents and consultants of
Acura and employees, agents and consultants of King, which are made in the
course of Developing a Product hereunder, on the basis of each Party having an
undivided interest in the whole (“Joint Inventions”).
          (c) Aversion Inventions. Notwithstanding Section 11.1(a) or
Section 11.1(b), to the extent a King Sole Invention or a Joint Invention is an
invention, improvement, discovery or new use of or relating to the Aversion
Technology (an “Aversion Invention”), with or without one or more active
ingredients, such Aversion Invention shall be the sole and exclusive property of
Acura, and King agrees to assign, and hereby does assign, its entire right,
title and interest in and to such Aversion Invention to Acura.
          (d) To the extent patent applications and patents are filed on Acura
Sole Inventions, Joint Inventions and Aversion Inventions, such patent
applications and patents shall be included within the “Aversion Patent Rights”
licensed to King under this Agreement, and to the extent inventions are not
patentable or no patent applications and patent are filed on such inventions,
such inventions shall be part of the “Aversion Technology” licensed to King
under this Agreement.
          (e) License to Acura. King hereby grants to Acura a fully paid-up,
non-exclusive license under King Sole Inventions relating to any Product or the
Aversion Technology to develop, manufacture, use, sell, offer for sale and
import products including Products (i)
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

29



--------------------------------------------------------------------------------



 



outside the Territory and (ii) inside the Territory outside the Field, including
the right to grant sublicenses.
          (f) Inventorship. For purposes of determining whether an invention is
an Acura Sole Invention, a King Sole Invention or a Joint Invention, questions
of inventorship shall be resolved in accordance with United States patent laws.
Each Party agrees promptly to provide to the other Party a complete written
disclosure of any Acura Sole Inventions, King Sole Inventions and Joint
Inventions, as applicable, made by such Party.
     11.2 Prosecution and Maintenance of Patent Rights.
          (a) Aversion Patent Rights. Acura shall be solely responsible for the
filing, prosecution and maintenance of the Aversion Patent Rights; provided,
however:
               (i) Acura shall not allow any Aversion Patent Rights to lapse or
become abandoned and/or to disclaim or concede priority with respect to any
invention disclosed or claimed in the Aversion Patent Rights claiming a Product
or Aversion Composition without obtaining the prior written consent of King and
such consent not shall not be unreasonably withheld.
               (ii) Acura shall have full responsibility for, and shall control
the preparation and prosecution of, all patent applications and the maintenance
of all Aversion Patent Rights. Acura undertakes to maintain all Aversion Patent
Rights during the term of this Agreement.
               (iii) Acura shall promptly provide copies to King of any filings
made to, and any material written communications received from, any patent
office relating, in whole or in part, to any Aversion Patent Rights. Acura shall
give reasonable consideration to any comments that may be made by King relating
to the prosecution or maintenance of the Aversion Patent Rights.
               (iv) Acura shall be responsible for its costs and expenses in
preparing, filing, prosecuting and/or maintaining the Aversion Patent Rights
covering Products in the Territory.
          (b) Other Patent Rights. Subject to Sections 11.2(a) and 11.1(c):
               (i) Each Party shall have full responsibility for, and shall
control the preparation and prosecution of, all patent applications and the
maintenance of all patents relating to the inventions owned solely by it
(including the Patents) in the Territory. Each Party shall pay all costs and
expenses of filing, prosecuting and maintaining such patent applications and
patents relating to inventions solely owned by it. Acura shall pay all costs and
expenses of filing, prosecuting and maintaining such patent applications and
patents relating to Joint Inventions.
               (ii) Acura shall determine whether any Acura Sole Invention or
Joint Invention is patentable, and if so, shall proceed with the preparation and
prosecution of a patent application covering any such Acura Sole Invention or
Joint Invention. King shall determine
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

30



--------------------------------------------------------------------------------



 



whether any King Sole Invention is patentable, and if so, shall proceed with the
preparation and prosecution of a patent application covering any such King Sole
Invention.
               (iii) With respect to any King Sole Inventions and Joint
Inventions: (A) each Party shall promptly provide copies to the other Party of
any filings made to, and any written communications received from, any patent
office relating, in whole or in part, to patent applications covering King Sole
Inventions or Joint Inventions, or patents granted thereon, reasonably in
advance of the relevant proposed filing or response date; and (B) Acura and its
selected patent counsel and King and its selected patent counsel shall give
reasonable consideration to any comments that may be made by the other Party
reasonably in advance of any proposed filing or response date relating to the
filing and prosecution of such patent applications or the maintenance of patents
granted thereon.
          (c) Cooperation. Each Party agrees to cooperate with the other Party
with respect to the preparation, filing, prosecution and maintenance of the
Aversion Patent Rights pursuant to this Section 11.2.
     11.3 Third Party Infringement.
          (a) Notice. Each Party shall promptly report in writing to the other
Party during the Term any known (i) infringement of any of the Aversion Patent
Rights or (ii) unauthorized use of any of the Aversion Technology of which such
Party becomes aware, in the case of either clause (i) or clause (ii) involving
the Development, manufacture or Commercialization by a Third Party of a
competing product including [***] or a pharmaceutically acceptable salt thereof,
or a [***] (or a pharmaceutically acceptable salt of thereof) being Developed or
Commercialized in a Future Product with respect to which King has exercised its
Future Product Option (a “Competitive Infringement”) in the Territory, and shall
provide the other Party with all available evidence supporting such known
infringement or unauthorized use.
          (b) Initial Right to Enforce. Subject to Section 11.3(c), Acura shall
have the first right (but not the obligation) to initiate a suit or take other
appropriate action that it believes is reasonably required to protect (i.e.,
prevent or abate actual or threatened infringement or misappropriation of) or
otherwise enforce the Aversion Patent Rights in the Territory; provided,
however, that King shall have the first right (but not the obligation) to
initiate a suit or take other appropriate action that King believes is
reasonably required to enforce claims in the Aversion Patent Rights against any
Third Party Developing or Commercializing a product that is (i) [***] or a
pharmaceutically acceptable salt thereof and the Aversion Composition, or
(ii) the same [***] (or a pharmaceutically acceptable salt thereof) in a Future
Product with respect to which King has exercised a Future Product Option and the
Aversion Composition. In the event that Acura does not pursue an enforcement
action within a period of sixty (60) days following reasonable notification of
the Competitive Infringement of the Aversion Technology, then King shall have
the right to bring such action. In the event that King does not pursue an
enforcement action within a period of sixty (60) days following reasonable
notification of the Competitive
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

31



--------------------------------------------------------------------------------



 



Infringement of the Aversion Patent Rights for which King has the first right,
then Acura shall have the right to bring such action at its own expense.
          (c) Hatch-Waxman Certification. Notwithstanding anything else to the
contrary in this Agreement, King shall have the first right (but not obligation)
to initiate and maintain a suit and take other appropriate action that it
believes is reasonably required to protect a Product, the Aversion Technology
and/or otherwise enforce the Aversion Patent Rights in the Territory against any
Third Party filing a Hatch-Waxman Certification under the U.S. Drug Price
Competition Act and Patent Term Restoration Act of 1984 or any amendment or
reenactment thereof during any period which may result in an automatic stay or a
stay by operation of law of any regulatory approval for such Third Party.
          (d) Conduct of Certain Actions; Costs. The Party initiating suit shall
have the sole and exclusive right to select its counsel for any suit initiated
by it pursuant to Section 11.3(b) or (c). If required under applicable law in
order for the initiating Party to initiate and/or maintain such suit, the other
Party shall join as a party to the suit. Such other Party shall offer reasonable
assistance to the initiating Party in connection therewith at no charge to the
initiating Party except for reimbursement of reasonable out-of-pocket expenses
incurred in rendering such assistance. The initiating Party shall assume and pay
all of its own out-of-pocket costs incurred in connection with any litigation or
proceedings initiated by it pursuant to Section 11.3(b) or (c), including the
fees and expenses of the counsel selected by it. The other Party shall have the
right to participate and be represented in any such suit that is based on a
Competitive Infringement by its own counsel at its own expense.
          (e) Recoveries. With respect to any suit or action referred to in
Section 11.3(b), any recovery obtained as a result of any such proceeding, by
settlement or otherwise, shall be applied in the following order of priority:
               (i) first, the Parties shall be reimbursed pro-rata for all costs
incurred in connection with such proceeding paid by the Parties and not
otherwise recovered; and
               (ii) second, any remainder shall be paid to the Party that
initiated such suit or action.
     11.4 Patent Invalidity Claim. Subject to Section 11.3(c), if a Third Party
at any time asserts a claim that any Aversion Patent Rights are invalid or
otherwise unenforceable (an “Invalidity Claim”), control of the response to such
Invalidity Claim in the Territory shall, as between the Parties, be determined
in the same manner as enforcement rights with respect to such Aversion Patent
Rights are determined pursuant to Section 11.3(b). Neither Party shall settle or
compromise any Invalidity Claim without the consent of the other Party, which
consent shall not be unreasonably withheld. If an Invalidity Claim arises in
connection with a suit or action referred to in Section 11.3(b), the Parties
shall confer with one another regarding the appropriateness of having the Party
that is controlling such suit or action in accordance with Section 11.3(b)
continue to control such suit or action and the sharing of cost and expenses
with respect to such suit or action; provided that in the absence of any
agreement by the Parties to the contrary, control of the Invalidity Claim shall
remain with the same Party, and the costs and
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

32



--------------------------------------------------------------------------------



 



expenses of responding to the Invalidity Claim shall be borne by the Parties in
accordance with Section 11.3(d). If the Invalidity Claim does not arise in
connection with a suit or action referred to in Section 11.3(b), the costs and
expenses of responding to the Invalidity Claim shall be borne by the Party that
controlled such response.
     11.5 Claimed Infringement. In the event that a Party becomes aware of any
Claim that the practice by either Party of Aversion Technology in the
Development, manufacture or Commercialization of a Product infringes the
intellectual property rights of any Third Party, such Party shall promptly
notify the other Party. In any such instance, the Parties shall cooperate with
one another. Each Party shall provide to the other Party copies of any notices
it receives from Third Parties regarding any patent nullity actions, any
declaratory judgment actions and any alleged infringement or misappropriation of
Third Party intellectual property relating to the Development, manufacture or
Commercialization of a Product. Such notices shall be provided promptly, but in
no event after more than ten (10) days following receipt thereof.
Notwithstanding anything else to contrary under this Agreement, and without
limiting any right or remedy King may otherwise have under this Agreement or at
law or in equity: (a) King shall, after consulting with Acura, have the right
(but not the obligation) to enter into intellectual property license agreements
with such Third Parties as King reasonably believes to be necessary to avoid or
settle allegations or claims regarding freedom to operate (other than for
trademarks or copyrights) against a Product (other than the [***] formulation
characteristics or technology of a Product) by such Third Party against either
Party to this Agreement and (b) King may deduct from and set off against any
royalties owed to Acura hereunder fifty percent (50%) of any royalties and other
license payments paid under such license agreements to such Third Parties, up to
a maximum amount such that the resulting royalties shall not be less than eighty
percent (80%) of what would otherwise be payable to Acura hereunder at the
Applicable Royalty Rate (for example, when the Applicable Royalty Rate is 5%,
then deductions pursuant to this Section 11.5 shall not reduce the Applicable
Royalty Rate payable to Acura below 4%, or for example if the Applicable Royalty
Rate is 20%, then deductions pursuant to this Section 11.5 shall not reduce the
Applicable Royalty Rate below 16%.
     11.6 Patent Term Extensions. The Parties shall cooperate, if necessary and
appropriate, with each other in gaining patent term extension wherever
applicable to Aversion Patent Rights in the Territory that Cover Products. The
Parties shall, if necessary and appropriate, use reasonable efforts to agree
upon a joint strategy relating to patent term extensions, but, in the absence of
mutual agreement with respect to any extension issue in the Territory, if Acura
does not wish to file for an extension of an Aversion Patent Right in the
Territory that Covers a Product, then Acura shall timely let King know
sufficiently in advance so as to permit King to request Acura to file for such
extension, in which case, Acura shall file such extension at King’s expense.
     11.7 Patent Marking. King agrees to comply with the patent marking statutes
in each country in the Territory in which Products are sold by King, its
Affiliates and/or its sublicensees.
     11.8 Trademarks.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

33



--------------------------------------------------------------------------------



 



          (a) General. At King’s option, the Products may (but shall not
required to) be Commercialized in the Territory under the Trademarks.
          (b) Non-Use of Similar Marks. Notwithstanding any other provision in
this Agreement, during the Term, neither Party nor its Affiliates shall market,
promote, sell and/or distribute any product (other than the Products) under the
Trademarks or any substantially similar trade names or trademarks.
          (c) Trademark Filing and Expenses. Acura shall be solely responsible
for the filing and maintenance of the Trademarks in the Territory and all costs
and expenses related thereto.
          (d) Trademark Infringement.
               (i) With respect to any and all claims instituted by Third
Parties against Acura or King or any of their respective Affiliates for
trademark infringement involving the use, sale, license or marketing of the
Products (each, a “Trademark Infringement Claim”), King shall be solely
responsible for any and all losses arising out of or resulting from such
Trademark Infringement Claims. Acura shall assist King and cooperate in the
defense and settlement of such Trademark Infringement Claims at King’s request.
               (ii) In the event that a Party becomes aware of actual or
threatened infringement of the Trademark, that Party shall promptly notify the
other Party in writing (a “Trademark Infringement Notice”). Acura shall have the
right, but not the obligation, to bring an action with respect to such
infringement against any Third Party for infringement of the Trademark. In the
event that Acura does not pursue an enforcement action within a period of sixty
(60) days following the Trademark Infringement Notice, then King shall have the
right to bring such action at its own cost. If King is not recognized by the
applicable court or other relevant body as having the requisite standing to
pursue such action, then King may join Acura as party-plaintiff. If Acura elects
to pursue such infringement action, King may (i) elect to participate in such
action, in which case King shall bear one-half of the out-of-pocket costs and
expenses of the action (including court costs, reasonable fees of attorneys,
accountants and other experts and other expenses of litigation or proceedings)
and shall share any recovery in such amount as the greater of (a) their costs
for such action and (b) in proportion to their actual damages, or (ii) elect not
to participate in such action, in which case King shall have no obligation to
pay for any of the costs or expenses of the action and shall not receive any
portion of any recoveries and Acura shall bear all costs and expenses of the
action and retain all recoveries.
ARTICLE 12
CONFIDENTIAL INFORMATION
     12.1 Treatment of Confidential Information. In carrying out its obligations
under this Agreement, each Party will be sharing confidential and proprietary
data and information (“Confidential Information”) with the other Party. Except
as expressly permitted by this Agreement, each Party shall, and shall cause its
Affiliates to, treat Confidential Information
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

34



--------------------------------------------------------------------------------



 



received from the other Party (the “Disclosing Party”) or its Affiliates as it
treats its own proprietary information of like nature and importance. During the
Term and for a period of five (5) years thereafter, the Party in receipt of the
Disclosing Party’s Confidential Information (the “Receiving Party”) shall not
disclose, divulge or otherwise communicate such Confidential Information to any
Third Party, or use it for any purpose except pursuant to and in order to carry
out its obligations under this Agreement. Notwithstanding the foregoing, the
Receiving Party may disclose Confidential Information of the Disclosing Party to
the Receiving Party’s directors, officers, employees, Affiliates, consultants,
subcontractors, sublicensees or agents to the extent reasonably necessary to
carry out its obligations under this Agreement, provided that such directors,
officers, employees, Affiliates, consultants, subcontractors, sublicensees or
agents have been advised of the confidential nature of such information and have
agreed to maintain such information as confidential to the same extent required
by this Article 12.
     12.2 Exceptions to Definition of Confidential Information. Confidential
Information shall not include information that the Receiving Party can
demonstrate:
          (a) was known by the Receiving Party or its Affiliates prior to the
date it was disclosed to the Receiving Party or its Affiliates by the Disclosing
Party or its Affiliates, as evidenced by the prior written records of the
Receiving Party or its Affiliates;
          (b) is lawfully disclosed to the Receiving Party or its Affiliates by
a Third Party rightfully in possession of such information, either before or
after the date of the disclosure to the Receiving Party or its Affiliates;
          (c) becomes generally known to the public through no act or omission
on the part of the Receiving Party or its Affiliates, either before or after the
date of the disclosure to the Receiving Party or its Affiliates;
          (d) is independently developed by the Receiving Party or its
Affiliates without reference to or reliance upon any Confidential Information of
the Disclosing Party or its Affiliates; or
          (e) is required to be disclosed by the Receiving Party or its
Affiliates pursuant to a judicial or governmental order, provided that the
Receiving Party gives the Disclosing Party sufficient notice to permit
Disclosing Party to seek a protective order or other similar order with respect
to such Information.
     12.3 Exceptions. The restrictions set forth in this Article 12 shall not
prevent either Party from (i) disclosing Confidential Information in connection
with preparing, filing, prosecuting or maintaining the Aversion Patent Rights
covering a Product in accordance with Article 11, (ii) disclosing Confidential
Information to governmental agencies to the extent required or desirable to
obtain a Regulatory Approval, (iii) disclosing Confidential Information to
potential private investors (under a confidentiality agreement at least as
restrictive as the provisions of this Article 12) in connection with fundraising
activities, (iv) disclosing Confidential Information to underwriters and
financial advisors (under an obligation of confidentiality) in connection with
the public offering of securities, or (v) disclosing Confidential
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

35



--------------------------------------------------------------------------------



 



Information that is reasonably determined is required to be disclosed by the
Receiving Party (to comply with applicable securities or other laws) to public
investors or governmental agencies in connection with the public offering of
securities, provided that in all of the above cases, the Party disclosing
Confidential Information of the Disclosing Party shall use all reasonable
efforts to provide prior written notice of such disclosure to the Disclosing
Party and to take reasonable and lawful actions to avoid or limit such
disclosure or to assist the Disclosing Party in avoiding or limiting such
disclosure. Further, either Party may also disclose the existence and terms of
this Agreement to its attorneys and advisors, to potential acquirors in
connection with a potential Change of Control or Sale of the Field Business and
to existing and potential investors or lenders of such Party, as a part of their
due diligence investigations, or to potential permitted assignees, in each case
under an agreement to keep the terms of this Agreement confidential under terms
of confidentiality and non-use substantially similar to the terms contained in
this Agreement.
     12.4 Previous Confidentiality Agreement. Notwithstanding anything contained
herein to the contrary, that certain Confidentiality Agreement, dated as of
October 12, 2006, by and between the Parties shall remain in full force and
effect as to the information disclosed between the Parties prior to the date
hereof.
     12.5 Publications. Subject to Section 12.6 and except as required pursuant
to law or regulation, the following provisions shall apply to the Parties with
respect to all publications, presentations and other public disseminations of
any information relating to Products or to Development, manufacturing, or
Commercialization performed pursuant to the Agreement:
          (a) The Party desiring to publish, present or otherwise publicly
disseminate such information (the “Publishing Party”) shall provide the other
Party with a copy of any proposed publication, presentation or other public
dissemination at least forty-five (45) days prior to submission for publication,
presentation or other public dissemination so as to provide such other Party an
opportunity to recommend any changes it reasonably believes are necessary to
preserve the Confidential Information belonging in whole or in part to such
other Party or to preserve such other Party’s ability to obtain a patent or
patents Covering any invention. The incorporation of such recommended changes
shall not be unreasonably refused.
          (b) If such other Party provides written notice (“Notice”) to the
Publishing Party within thirty (30) days of receipt of the copy of the proposed
publication, presentation or other public dissemination that such publication,
presentation or other public dissemination in its reasonable judgment
(i) discloses information about an invention for which the other Party desires
patent protection or (ii) discloses Confidential Information of the other Party,
the Publishing Party shall prevent such publication or delay such publication,
presentation or other dissemination until the Parties have agreed on mutually
acceptable modifications thereto so as not to prejudice the other Party’s right
to obtain a patent and not to disclose the other Party’s Confidential
Information. In the case of inventions, a delay shall be for a period reasonably
sufficient to permit the timely preparation and filing of a patent
application(s).
     12.6 Publicity. The Parties agree that the public announcement of the
execution of this Agreement shall be substantially in the form of the press
release attached as Schedule 12.6 (the “Joint Press Release”). Neither Party
shall issue any other news release or make any other
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

36



--------------------------------------------------------------------------------



 



public announcement, written or oral, relating to this Agreement, including its
terms, or the Products or potential Future Products, without the prior approval
of the other Party, except solely to the extent a Party is advised by its legal
counsel that the same is required by law or as otherwise permitted pursuant to
Section 12.3; provided, however, the contents of any such announcement or
similar publicity that has been previously reviewed and approved by the
reviewing Party can be re-released by either Party without a requirement for
re-approval. Each Party shall limit public disclosure of the financial terms set
forth in this Agreement to the minimum extent required by law (by, for example,
requesting confidential treatment of such terms in documents required to be
filed with the US Securities and Exchange Commission); provided, however, the
Parties may, after any required public disclosure for compliance with any
applicable law, including securities laws, reference such financial terms in
news releases or oral statements without seeking approval from the other Party.
ARTICLE 13
COVENANTS, REPRESENTATIONS AND WARRANTIES
     13.1 Covenants Not to Compete.
          (a) Acura’s Covenant.
               (i) Subject to Section 16.7(a), for a period beginning on the
Effective Date and ending one (1) year after the expiration or termination of
this Agreement with respect to both Product A and Product B, neither Acura nor
its Affiliates shall, directly or indirectly: (A) Commercialize any [***]
products in the Territory containing orally administered oxycodone HCl or a
pharmaceutically acceptable salt thereof, [***] and/or the Aversion Composition,
or (B) grant any right to a Third Party to Commercialize any such product in the
Territory.
               (ii) Subject to Section 16.7(a), for a period beginning on the
Effective Date and continuing until the later of (x) the expiration of the
Future Products Option Term and (y) one (1) year after the expiration or
termination of this Agreement with respect to a Future Product for which King
has exercised its Future Product Option pursuant to Section 2.1(e), neither
Acura nor its Affiliates shall directly or indirectly, (A) Commercialize any
products in the Territory containing a [***] that is in such Future Product for
which King has exercised its Future Product Option pursuant to Section 2.1(e)
and Section 8.6 or a pharmaceutically acceptable salt of such [***] and/or the
Aversion Composition, or (B) grant any right to a Third Party to Commercialize
such product in the Territory.
               (iii) In the event of (a) a Change of Control of Acura, or
(b) Acura entering into a license, asset or company acquisition, merger, joint
venture, partnership or other business transaction or combination with a Third
Party, in each case where at the time of the consummation of any such
transaction the Third Party is developing, manufacturing or commercializing (or
has licensed as licensor or has any such rights to engage in such activities, or
is receiving royalties or other licensing compensation in respect of) an orally
administered oxycodone HCl-containing product or any [***]-containing product in
the Territory, pursuant to an FDA approved NDA or ANDA (so long as such product
represents less than fifty percent
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

37



--------------------------------------------------------------------------------



 



(50%) of the net present value of such transaction as set forth in Acura’s final
presentation to its board of directors seeking corporate approval for such
transaction), the covenants in Section 13.1(a)(i) and Section 13.1(a)(ii), as
applicable, shall not apply to such product, but shall continue in all other
respects pursuant to their terms.
          (b) King’s Covenant.
               (i) Subject to Section 16.7(a), for a period beginning on the
Effective Date and ending one (1) year after the expiration or termination of
this Agreement with respect to a Product containing any [***] neither King nor
its Affiliates shall Commercialize any orally administered [***] containing any
such [***] as contained in such Product pursuant to an FDA approved NDA or ANDA,
except as contemplated by this Agreement (“King’s Covenant”); provided, however,
King’s Covenant shall automatically terminate for a [***] contained in a
potential Future Product if King does not exercise the Future Products Option
with respect to such potential Future Product and King may at its election be
relieved of such covenant with respect to [***] and [***] if Acura has not
completed Proof of Concept of Product C or Product D, as applicable, within
[***] after the Effective Date. In the event that King so elects to be relieved
of such covenant, Acura shall no longer be required to offer King the Future
Products Option with respect to Product C or Product D, as applicable.
               (ii) In the event of (a) a Change of Control of King, (b) a Sale
of the Field Business to a Third Party or (c) King entering into a license,
asset or company acquisition, merger, joint venture, partnership or other
business transaction or combination with a Third Party, in each case where at
the time of the consummation of any such transaction the Third Party is
developing, manufacturing or commercializing (or has licensed as licensor or has
any such rights to engage in such activities, or is receiving royalties or other
licensing compensation in respect of) an [***]-containing product in the
Territory pursuant to an FDA approved NDA or ANDA that would otherwise be the
subject of the King’s Covenant, King’s Covenant shall not apply to such product
so long as such product represents less than fifty percent (50%) of the net
present value of such transaction as set forth in King’s final presentation to
its board of directors seeking corporate approval for such transaction.
     13.2 Mutual Representations and Warranties. Each Party warrants and
represents to the other Party on the Execution Date that:
               (a) Authority. It has the full right and authority to enter into
this Agreement and that it is not aware of any impediment that would inhibit its
ability to perform the obligations imposed on it by this Agreement.
               (b) Corporate Action. All corporate action on the part of such
Party, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of this Agreement and (ii) the performance
of all obligations of such Party hereunder has been taken, and this Agreement
constitutes the legal and binding obligation of such Party, enforceable against
such Party in accordance with its terms.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

38



--------------------------------------------------------------------------------



 



               (c) Execution. The execution of this Agreement and the
performance of the transactions contemplated by this Agreement by such Party
will not conflict with or result in a breach of any of the terms, conditions or
provisions of, or constitute a default under any agreement or other instrument
to which such Party is a party or by which it or any of its property is bound.
     13.3 Additional Representations of Acura. In addition, Acura warrants and
represents to King on the Execution Date that:
               (a) No Inconsistent Grants. There is no Third Party license
agreement in effect as of the Execution Date which is inconsistent with the
rights and licenses granted to King under Article 2.
               (b) Authority to Grant License. Acura has the full right, power
and authority to grant, has been granted any required consents, and is not
prohibited by the terms of any agreement to which it is a party from granting,
the licenses granted to King under Article 2.
               (c) Confidentiality. To Acura’s knowledge, the material know-how
within the Aversion Technology existing at the Execution Date has been kept
confidential or has been disclosed to Third Parties only under terms of
confidentiality, except where the failure to keep such know-how confidential
will not have a material effect on Development or Commercialization of Products
in the Territory in the Field.
               (d) Development and Manufacture In Compliance With Laws. The
Development and manufacture of Products have been conducted by Acura and its
Affiliates and, to Acura’s knowledge, its subcontractors, in compliance (in all
material respects) with all applicable laws. Neither Acura nor its Affiliates,
nor to Acura’s knowledge, its subcontractors, have received any notice in
writing that any of the regulatory authorizations relating to any Product are
not currently in good standing with any governmental authority. Except as would
not have a material adverse effect on Product A or King’s rights under this
Agreement, neither Acura nor its Affiliates has knowledge of any facts, which
have, or reasonably should have, led Acura to believe that any of the regulatory
authorizations relating to Product A are not currently in good standing with any
governmental authority.
               (e) Testing. Except as would not have a material adverse effect
on the Products or King’s rights under this Agreement, all testing, research and
development by Acura and its Affiliates have been conducted in compliance with
cGCP and/or cGLP and/or cGMP, as applicable, and required at the time such
activity was performed.
               (f) Regulatory Authority. Except as would not have a material
adverse effect on the Products or King’s rights under this Agreement, there are
no inquiries, actions or other proceedings pending before or, to Acura’s
knowledge, threatened by any governmental authority with respect to Products,
and neither Acura nor its Affiliates has received written notice threatening any
such inquiry, action or other proceeding.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

39



--------------------------------------------------------------------------------



 



               (g) Documents Have Been Provided. Acura has, up to and including
the Execution Date, made available for King’s review, to the extent in Acura’s
possession, (a) reports of FDA Form 483 inspection observations for the prior
two years, (b) establishment inspection reports for the prior two years,
(c) warning letters for the prior two years, (d) for the prior two years, other
documents that assert ongoing lack of compliance in any material respect with
any applicable laws, in each case, to the extent received by Acura or any of its
Affiliates and relating to Products, (e) preclinical and clinical study reports
for Products, (f) any material communications to or from any governmental
authority with respect to Products, NDA submissions, and any minutes of meetings
and telephone conferences, (g) any governmental authority requests for data and
studies on Products, and (h) NDA safety reports with respect to Products, that
are material to assessing Acura’s or any of its Affiliates’ compliance with the
Federal Food, Drug and Cosmetic Act. Acura has not, up through and including the
Execution Date, withheld from or omitted to provide or make available any
material information to King requested by King in connection with King’s due
diligence relating to the Product, Aversion Technology, the Trademark, this
Agreement and the underlying transaction contemplated hereby.  To the best of
Acura’s knowledge, information related to Products, Aversion Technology and the
Trademark that Acura has provided, or made available, to King in connection with
King’s due diligence prior to the Execution Date is complete and accurate in all
material respects.
               (h) Intellectual Property.
               (i) Schedule 1.9 sets forth a list of all Aversion Patent Rights.
               (ii) Acura has been assigned and owns all right, title and
interest of each inventor listed for each item listed on Schedule 1.9, free and
clear of liens other than Existing Liens.
               (iii) All former and current employees of Acura have executed
written agreements prohibiting disclosure of confidential information and
assigning to Acura, all rights to any inventions relating to Aversion Technology
made during their employment with Acura.
               (iv) Acura has taken commercially reasonable precautions to
protect the secrecy of its trade secrets.
               (v) Acura has not been alleged to infringe any intellectual
property right of any Third Party and there is no claim or action pending or, to
Acura’s knowledge, threatened, alleging any such infringement.
               (vi) To Acura’s knowledge, the making, using or selling of the
Product or the Aversion Composition does not infringe any valid claim in a
granted patent owned by a Third Party.
               (vii) (a) Acura is not aware of any Third Party, or any Acura (or
any of its Affiliate’s) employee that has any claim of ownership with respect to
Aversion Technology or the Trademarks existing as of the Execution Date;
(b) there is no court order or settlement
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

40



--------------------------------------------------------------------------------



 



agreement, consent agreement or other undertaking entered into by Acura that
would restrict the form or manner in which King may use or display Trademarks
under this Agreement; (c) with regard to the Aversion Technology existing as of
the Execution Date, no Third Party claim contesting the validity,
enforceability, use or ownership of the Aversion Technology has been made (or
threatened in writing) and is currently outstanding; (d) Acura has not received
any notices of, nor is it aware of any facts which would indicate a reasonable
likelihood of, any infringement or misappropriation by any Third Party of the
Aversion Patent Rights existing as of the Execution Date; and (e) Acura has not
received any notices, demands or requests that, and Acura has not engaged in any
discussions with any Third Party that, Acura license rights to any intellectual
property owned or controlled by any Third Party relating to the making, using or
selling of the Product or the Aversion Composition.
          (i) Contracts. The written contracts with CEDRA for [***] are the only
written contracts, commitments or agreements to which Acura is a party that
(1) require Acura to expend more than [***] in a Calendar Year and (2) are
material to the Products in the Territory (the “Material Contracts”). To Acura’s
knowledge, (i) Acura is not (with or without the lapse of time or the giving of
notice, or both) in material breach or default under any Material Contract and
(ii) no party to any Material Contract is (with or without the lapse of time or
the giving of notice, or both) in material breach or default in any respect
thereunder.
     13.4 Additional Representation of King. In addition, King warrants and
represents to Acura that prior to the Execution Date, King has conducted due
diligence and has reviewed all documents relating to the Products, potential
Future Products, Aversion Technology, and other information related to the
transaction set forth in this Agreement and the underlying transaction hereby as
has been provided or made available to King by Acura.
     13.5 Disclaimer of Warranty. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
ARTICLE 13, NEITHER PARTY MAKES ANY REPRESENTATIONS AND GRANTS NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER REPRESENTATIONS AND
WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS, STATUTORY OR IMPLIED, INCLUDING
ANY WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR
PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENT RIGHTS OR THE
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
     13.6 Conditions Precedent. This Agreement shall not become effective until
each of the following events have occurred:
               (a) The expiration or termination of the applicable waiting
period under the HSR Act; and
               (b) The completion and official closing of any government
investigations opened by means of a second request or otherwise in relation to
the HSR Act (if any).
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

41



--------------------------------------------------------------------------------



 



     13.7 Existing Liens; Negative Pledge. Simultaneous with the payment by King
of the payment set forth in Section 8.1, Acura, on the Effective Date, shall
fully and completely satisfy Acura’s debts and obligations under the Acura Loan
Agreements. Immediately following the Effective Date, Acura shall cause each
Existing Lien, and the security interest evidenced thereby, to be terminated,
including filing of UCC-3 termination statements with respect to such Existing
Liens. As of the Execution Date, Acura represents and warrants that there are no
liens or claims (other than the Existing Liens) currently existing on or to any
Aversion Technology (including any liens or claims on or to rights to sue for
past, present and future infringements thereof, any licenses, claims, damages,
and proceeds of suit arising therefrom, or any payments or rights to payments
arising out of the sale, lease, license, assignment, or other disposition
thereof), any additions to, and substitutions for, any or all of the foregoing
or any “proceeds” (as defined in Article 9 of the Uniform Commercial Code) of
any or all of foregoing that could reasonably be expected to adversely affect
King’s benefits and rights under this Agreement. Other than such liens and
claims created in connection with a financing or royalty monetization or
assignment transaction undertaken by Acura after the Effective Date (which liens
and claims shall be subject to, and not take priority over, the license rights
granted to King in and to the Aversion Technology hereunder), Acura (x) will not
create, incur, or permit to exist on or to any Aversion Technology, (y) will
defend such Aversion Technology against, and (z) will take such other action as
is necessary to remove in respect to such Aversion Technology, any lien or
claim, other than the liens or claims created hereby.
     13.8 Efforts to Satisfy Conditions. Notwithstanding the need to satisfy the
conditions identified under Section 13.6 in order for this Agreement to become
effective, each of the Parties agrees to use its diligent, commercially
reasonable efforts to close the transactions contemplated by this Agreement in
order for each of the conditions set forth in Section 13.6 to become satisfied
as soon as reasonably possible.
ARTICLE 14
INDEMNIFICATION AND INSURANCE
     14.1 By Acura. Acura shall defend, indemnify and hold harmless King and its
Affiliates and each of their officers, directors, shareholders, employees,
successors and assigns (collectively, “King Indemnitees”) from and against all
claims, charges, complaints, actions, suits, proceedings, hearings,
investigations and demands (“Claims”) of Third Parties, and all associated
Losses, to the extent arising out of (a) the Development, use, manufacture or
Commercialization of Products outside the Territory by or under authority of
Acura (other than by King, its Affiliates or sublicensees pursuant to the
licenses granted hereunder), (b) the Development, use, manufacture or
Commercialization by or under authority of Acura (other than by King, its
Affiliates or sublicensees pursuant to the licenses granted hereunder) of any
products with respect to which Acura has exercised any rights under
Section 5.3(a), (c) any breach by Acura of any representation, warranty,
covenant or obligation given in this Agreement, or (d) the gross negligence or
willful misconduct of Acura in the performance of its obligations hereunder;
provided, however, that in all cases referred to in this Section 14.1, Acura
shall not be liable to indemnify any King Indemnitee for any Losses to the
extent that King is obligated to indemnify an Acura Indemnitee for such Losses
pursuant to Section 14.2.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

42



--------------------------------------------------------------------------------



 



     14.2 By King. King shall defend, indemnify and hold harmless Acura and its
Affiliates and each of their officers, directors, shareholders, employees,
successors and assigns (collectively, “Acura Indemnitees”) from and against all
Claims of Third Parties, and all associated Losses, to the extent arising out of
(a) the Development, use, manufacture or Commercialization of Products in the
Territory, (b) the Development, use or manufacture by King or its Affiliates or
permitted sublicensees of Products outside the Territory, (c) any breach by King
or any of its Affiliates of any representation or warranty, covenant, or
obligation given in this Agreement or (d) the gross negligence or willful
misconduct of King or any of its Affiliates in the performance of its
obligations hereunder; provided, however, that in all cases referred to in this
Section 14.2, King shall not be liable to indemnify any Acura Indemnitee for any
Losses to the extent that Acura is obligated to indemnify a King Indemnitee for
such Losses pursuant to Section 14.1.
     14.3 Procedure for Indemnification.
          (a) Notice. Each Party will notify promptly the other if it becomes
aware of a Claim (actual or potential) by any Third Party (a “Third Party
Claim”) for which indemnification may be sought by that Party and will give such
information with respect thereto as the other Party shall reasonably request. If
any proceeding (including any governmental investigation) is instituted
involving any Party for which such Party may seek an indemnity under
Section 14.1 or Section 14.2 (the “Indemnified Party”), the Indemnified Party
shall not make any admission or statement concerning such Third Party Claim, but
shall promptly notify the other Party (the “Indemnifying Party”) orally and in
writing and the Indemnifying Party and Indemnified Party shall meet to discuss
how to respond to any Third Party Claims that are the subject matter of such
proceeding. The Indemnifying Party shall not be obligated to indemnify the
Indemnified Party to the extent any admission or statement made by the
Indemnified Party or any failure by such Party to notify the Indemnifying Party
of the Claim materially prejudices the defense of such Claim.
          (b) Defense of Claim. The following provisions shall apply to any
Claim to which a Party is entitled to indemnification from the other Party under
this Article 14. If the Indemnifying Party elects to defend or, if local
procedural rules or laws do not permit the same, elects to control the defense
of a Third Party Claim, it shall be entitled to do so provided it gives notice
to the Indemnified Party of its intention to do so within forty-five (45) days
after the receipt of the written notice from the Indemnified Party of the
potentially indemnifiable Third Party Claim (the “Litigation Condition”).
Subject to compliance with the Litigation Condition, the Indemnifying Party
shall retain counsel reasonably acceptable to the Indemnified Party (such
acceptance not to be unreasonably withheld, refused, conditioned or delayed) to
represent the Indemnified Party and shall pay the fees and expenses of such
counsel related to such proceeding. In any such proceeding, the Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of the Indemnified Party. The
Indemnified Party shall not settle any Claim for which it is seeking
indemnification without the prior consent of the Indemnifying Party which
consent shall not be unreasonably withheld, refused, conditioned or delayed. The
Indemnified Party shall, if requested by the Indemnifying Party, cooperate in
all reasonable respects in the defense of such Claim that is being managed
and/or controlled by the Indemnifying Party. The Indemnifying Party shall not,
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

43



--------------------------------------------------------------------------------



 



without the written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, refused, conditioned or delayed), effect any settlement
of any pending or threatened proceeding in which the Indemnified Party is, or
based on the same set of facts could have been, a party and indemnity could have
been sought hereunder by the Indemnified Party, unless such settlement includes
an unconditional release of the Indemnified Party from all liability on Claims
that are the subject matter of such proceeding. If the Litigation Condition is
not met, then neither Party shall have the right to control the defense of such
Third Party Claim and the Parties shall cooperate in and be consulted on the
material aspects of such defense at each Party’s own expense; provided that if
the Indemnifying Party does not satisfy the Litigation Condition, the
Indemnifying Party may at any subsequent time during the pendency of the
relevant Third Party Claim irrevocably elect, if permitted by local procedural
rules or laws, to defend and/or to control the defense of the relevant Third
Party Claim so long as the Indemnifying Party also agrees to pay the reasonable
fees and costs incurred by the Indemnified Party in relation to the defense of
such Third Party Claim from the inception of the Third Party Claim until the
date the Indemnifying Party assumes the defense or control thereof.
     14.4 Assumption of Defense. Notwithstanding anything to the contrary
contained herein, an Indemnified Party shall be entitled to assume the defense
of any Third Party Claim with respect to the Indemnified Party, upon written
notice to the Indemnifying Party pursuant to this Section 14.4, in which case
the Indemnifying Party shall be relieved of liability under Section 14.1 or
Section 14.2, as applicable, solely for such Third Party Claim and related
Losses.
     14.5 No Consequential or Punitive Damages. NEITHER PARTY HERETO WILL BE
LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY, PUNITIVE OR
MULTIPLE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS
HEREUNDER, OR FOR LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION
14.5 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF EITHER PARTY PURSUANT TO SECTIONS 14.1 AND 14.2 WITH RESPECT TO THIRD PARTY
CLAIMS.
     14.6 Insurance. Each Party shall maintain product liability insurance for
clinical trials performed by such Party pursuant to this Agreement and King
shall also maintain product liability insurance for commercial sales of Products
pursuant to this Agreement, in each case to support the indemnity provided to
the other Party pursuant to this Agreement, in such amounts customarily
maintained with respect to its other products and which is reasonable and
customary in the pharmaceutical industry for companies of comparable size and
activities. Such insurance policies shall remain in effect throughout the Term
and for the period of time for which either Party has indemnification
obligations following termination of this Agreement and shall not be cancelled
or subject to a reduction of coverage without the prior written authorization of
the other Party. Upon request by the other Party, a Party shall furnish
certificates of insurance for all of the above noted policies. Each insurance
policy that is required under this Section shall be obtained from an insurance
carrier with an A.M. Best rating of at least A-VII. King shall be entitled to
arrange coverage provided under this Section 14.6 by means of self-insurance and
in such event shall promptly notify Acura.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

44



--------------------------------------------------------------------------------



 



ARTICLE 15
HSR
     15.1 HSR. Promptly following the Execution Date, King (or its Affiliates)
and Acura (or its Affiliates) shall use Commercially Reasonable Efforts to take
(i) all actions necessary to make the filing required under the HSR Act and
(ii) reply at the earliest practicable date to any requests for information
received from the Federal Trade Commission (“FTC”) or Antitrust Division of the
U.S. Department of Justice (“DoJ”) pursuant to the HSR Act. The Parties shall,
to the extent reasonably practicable, consult with one another prior to making
any filings, responses to inquiries, or other contacts with the FTC or DoJ
concerning the transactions contemplated hereby. Each Party shall bear its own
expenses in connection with activities under this Article 15, except that King
shall be responsible for the fee due to the FTC in respect of such filing.
ARTICLE 16
TERM AND TERMINATION
     16.1 Term. The Term shall commence on the Effective Date and expire, unless
earlier terminated upon the mutual written agreement of the Parties or in
accordance with the provisions of this Article 16, on the date of expiration of
all royalty and other payment obligations (the “Expiration Date”) under this
Agreement. Upon the Expiration Date, the licenses granted to King by Acura,
shall become fully paid-up and irrevocable, subject to any obligations which
have accrued prior to the Expiration Date.
     16.2 Termination Prior to Closing. In the event the Effective Date has not
occurred prior to [***] either Party may terminate this Agreement in its
entirety immediately upon giving notice to the other Party.
     16.3 Termination by King. King may at any time after [***] terminate this
Agreement in its entirety or with respect to any Product, without cause, by
giving Acura after such date no less than twelve (12) months advance written
notice of such termination. In addition, King may terminate this Agreement in
its entirety if Regulatory Approval of the NDA for Product A is not received
prior to [***] (provided such failure to receive Regulatory Approval by such
date is not caused by a clearly defined action or omission of King) and such
termination shall be effective upon King giving written notice of such
termination to Acura following such date. Further, King may terminate this
Agreement with respect to a Product with respect to a country if Regulatory
Approval for such Product is withdrawn by a Regulatory Authority in such country
and such termination shall be effective upon King giving written notice of such
termination to Acura following such withdrawal.
     16.4 Termination by Acura. Acura may terminate this Agreement with regards
to a Product in the United States in the event that such Product is not
commercially launched by King, an Affiliate of King, or a sublicensee of King in
the United States within one hundred twenty (120) days after receipt of
Regulatory Approval of such Product in the United States.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

45



--------------------------------------------------------------------------------



 



     16.5 Termination for Breach or Bankruptcy.
          (a) Each Party (the “Non-Breaching Party”) shall be entitled to
terminate this Agreement on a Product-by-Product, country-by-country basis, by
written notice to the other Party (the “Breaching Party”) in the event that the
Breaching Party is materially in default of any of its material obligations
hereunder relating to such Product and such country and fails to remedy such
default within sixty (60) days (or, in the case of payment defaults, within
thirty (30)) days after provision of written notice thereof by the Non-Breaching
Party identifying the alleged breach in reasonable detail.
          (b) The effective date of termination of this Agreement under this
Section 16.5 for an unremedied material breach of a material obligation shall be
the date sixty (60) days (or, in the case of an unremedied payment default,
thirty (30) days) after provision of written notice thereof by the Non-Breaching
Party.
          (c) This Agreement may be terminated by a Party upon written notice to
the other in the event that (i) the other Party shall make an assignment for the
benefit of its creditors, file a petition in bankruptcy, petition or apply to
any tribunal for the appointment of custodian, receiver or any trustee for it or
a substantial part of its assets, or shall commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or (ii) if there shall have been filed against the other Party any such
bona fide petition or application, or any such proceeding shall have been
commenced against it, in which an order for relief is entered or which remains
undismissed for a period of ninety (90) days or more; or (iii) if the other
Party by any act or omission shall indicate its consent to, approval of or
acquiescence in any such petition, application or proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or any substantial
part of its assets, or shall suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more;
or (iv) anything analogous to any of the foregoing occurs in any applicable
jurisdiction. Termination shall be effective upon the date specified in such
notice.
     16.6 Patent Challenge. Acura will be permitted to terminate this Agreement
by written notice effective upon receipt if King or its Affiliates (other than
an Affiliate conducting such action prior to a Change of Control of such
Affiliate), directly or indirectly through assistance granted to a Third Party,
commence any interference or opposition proceeding, challenge the validity or
enforceability of, or oppose any extension of or the grant of a supplementary
protection certificate with respect to, any Aversion Patent Rights (each such
action, a “Patent Challenge”). King will include provisions in all agreements
granting sublicenses of King’s rights hereunder providing that if the
sublicensee or its Affiliates undertake a Patent Challenge with respect to any
Aversion Patent Rights under which the sublicensee is sublicensed, King will be
permitted to terminate such sublicense agreement. If a sublicensee of King (or
an Affiliate of such sublicensee) undertakes a Patent Challenge of any such
Aversion Patent Right under which such sublicensee is sublicensed, then King
upon receipt of notice from Acura of such Patent Challenge will terminate the
applicable sublicense agreement. If King fails to so terminate such sublicense
agreement, Acura may terminate King’s right to sublicense in the countr(ies)
covered by such sublicense agreement and any sublicenses previously granted in
such
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

46



--------------------------------------------------------------------------------



 



countr(ies) shall automatically terminate. In connection with such sublicense
termination, King shall cooperate with Acura’s reasonable requests to cause such
a terminated sublicensee to discontinue activities with respect to the Product
in such countr(ies).
     16.7 Consequences of Termination.
          (a) Termination by either Party under Section 16.2. In the event this
Agreement is terminated in its entirety by either Party under Section 16.2,
then, notwithstanding Section 16.9, any and all rights, obligations and
covenants of the Parties set forth in Article 13 shall terminate in their
entirety.
          (b) Termination by King at Will or by Acura for King’s Breach or
Bankruptcy or a Patent Challenge. Upon any termination of this Agreement by King
pursuant to Section 16.3 or by Acura pursuant to Section 16.4, 16.5 or 16.6:
               (i) Any and all licenses granted by Acura to King under this
Agreement shall terminate in their entirety or with respect to the Product(s)
and country(ies) to which the termination relates, as the case may be, on the
effective date of such termination, and the licenses granted by King to Acura
under this Agreement shall continue;
               (ii) King shall, upon Acura’s written request, assign and
transfer to Acura, or its Affiliates as requested by Acura, at no expense to
Acura or its Affiliates, and free of any liens, pledges, security interests and
other financial encumbrances including those incurred in the Commercialization
of the Product, all of King’s right, title and interest in and to the trademarks
(including any goodwill associated therewith) which are solely used in
connection with Commercialization of Product(s) (for the avoidance of doubt,
excluding the King housemark as well as any other trademarks used in connection
with any other product(s) or in connection with King’s business in the Field
generally), any registrations and design patents for any of the foregoing and
any internet domain name registrations for such trademarks and slogans, all
regulatory filings (such as INDs and NDAs), other Regulatory Approvals, and
clinical trial agreements (to the extent assignable and not cancelled) for such
Product(s) in such country(ies), and all data, including clinical data,
materials and information of any kind or nature whatsoever, in King’s possession
or in the possession of its Affiliates or its or their respective agents related
to such Product(s) in such country(ies) developed under this Agreement. All such
filings, approvals and data transferred to Acura pursuant to this Section 16.7
shall be deemed to be Acura Confidential Information;
               (iii) If King is responsible for the commercial supply of Product
at the time of termination, then King shall supply, or cause to be supplied, to
Acura, upon Acura’s written request, Acura’s or its licensee’s commercial
requirements of Product, pursuant to a supply agreement to be negotiated in good
faith by the Parties on commercially reasonable terms, provided that (1) any and
all or part of King’s remaining supply and inventory of Product shall be
provided to Acura at King’s fully burdened cost of goods plus [***] (2) any
additional requirements for Product shall be supplied to Acura or its licensee
at King’s fully burdened cost of goods plus [***] (3) King’s supply obligation
shall not continue for more than twenty-four (24) months after the termination
of this Agreement, (4) King shall maintain the same quality
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

47



--------------------------------------------------------------------------------



 



and specifications for manufacturing Product as immediately prior to notice of
termination, and (5) Acura shall effect a transfer as soon as practicable of
Product manufacturing activities from King to another supplier. King shall also
provide Acura or its designated supplier, at Acura’s cost, reasonable assistance
and cooperation in providing a manufacturing transfer package with the goal of
enabling Acura or such designated supplier to manufacture the Product; and
               (iv) Other than in Section 16.7(b)(iii) above, King shall cease
Developing, manufacturing, and Commercializing such Products under this
Agreement and the licenses granted to King hereunder with respect to such
Products shall terminate.
          (c) Termination due to Acura’s Breach or Bankruptcy or Termination by
Either Party Prior to Closing. Upon any termination of this Agreement by King
with respect to a Product or country under Section 16.5(a) or termination of
this Agreement in its entirety by King pursuant to Sections 16.5(a) or 16.5(c)
or a termination by either Party pursuant to Section 16.2, any and all licenses
granted by Acura to King under this Agreement shall terminate in their entirety
or with respect to the Product(s) and country(ies) to which the termination
relates, as the case may be, on the effective date of such termination.
          (d) Royalty and Payment Obligations. Termination of this Agreement by
either Party for any reason will not release King from any obligation to pay
royalties or milestones or to make any payments to Acura which were accrued
prior to the effective date of termination (including for milestone events
achieved under Article 8, prior to the date of termination) or that relate to
Product(s) or country/countries to which such termination does not relate.
However, termination of this Agreement by either Party for any reason will
release King from any obligation to pay royalties or make any payments to Acura
which would have otherwise become accrued after the effective date of
termination (provided that King shall be obligated to pay royalties after the
effective date of termination for Products sold prior to such effective date).
          (e) Non-Exclusive Remedy for Breach. The provisions of this
Section 16.7 are not intended to be exclusive and are without prejudice to the
rights of the Parties to seek any other rights and remedies that they may have
under this Agreement, at law or in equity or otherwise.
     16.8 Bankruptcy. Any licenses or rights granted under or pursuant to this
Agreement by Acura to King are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of Title 11, US Code (the “Bankruptcy Code”),
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the Bankruptcy Code. The Parties agree that during the Term, King, as a
licensee of rights under this Agreement, shall retain and may fully exercise all
of its rights and elections under the Bankruptcy Code, subject to the continued
performance of its obligations under this Agreement.
     16.9 Survival of Obligations. Subject to Section 16.7(a), Sections 11.1,
11.2, 13.1 (for the periods of time set forth therein), 13.2, 13.3, 13.4, 16.7,
16.8, 16.9 and Articles 10, 12, 14 and 17 and any definitions used in any such
Section or Article shall survive the termination of this Agreement in its
entirety. Except for obligations which clearly are not intended to continue
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

48



--------------------------------------------------------------------------------



 



in respect of a partial termination pursuant to Section 16 (including the
applicable diligence obligation), with respect to the country or Product
terminated, all obligations in this Agreement shall survive such partial
termination.
ARTICLE 17
MISCELLANEOUS
     17.1 Governing Law. This Agreement shall be governed by the laws of the
State of New York without regard to its conflict of laws rules or principles.
     17.2 Compliance with Law. Each Party hereby covenants and agrees to comply
in all material respects with all laws and regulations applicable to its
activities in connection with the Development, supply and Commercialization of
the Products, including the requirements of the PDM Act, the Controlled
Substances Act and any import and export laws and regulations.
     17.3 Force Majeure. Neither Party shall be responsible to the other Party
for nonperformance or delay in performance of the terms or conditions of this
Agreement due to acts of God, acts of governments, war (declared or undeclared),
acts of terrorism, riots, strikes, accidents in transportation, or other causes
beyond the reasonable control of such Party, but such force majeure shall toll
any and all obligations (other than payment obligations) and time periods for so
long as such force majeure continues. Upon the occurrence of an event of force
majeure, the Party whose performance is affected thereby shall notify the other
Party promptly of such event. Upon the cessation of such event, such Party shall
take all reasonable steps within its power to resume with the least possible
delay compliance with its obligations hereunder.
     17.4 Waiver. The waiver by a Party of a breach or a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any subsequent breach of the same or any other provision hereof, nor
shall any delay or omission on the part of a Party to exercise or avail itself
of any right, power or privilege that it has or may have hereunder operate as a
waiver of that or any other right, power or privilege of such Party hereunder.
     17.5 Notices. Any notice or other communication required or permitted to be
given in connection with this Agreement must be in writing and may be given by
any of the following methods: (i) personal delivery with a signed
acknowledgement of receipt; (ii) registered or certified mail, postage prepaid,
return receipt requested; or (iii) by overnight delivery service with a signed
acknowledgement of receipt. Notice shall be effective when delivered to the
addressee at the address listed below or such other address as the addressee
shall have specified in a written notice actually received by the addresser.
If to Acura:
Acura Pharmaceuticals, Inc.
616 N. North Court, Suite 120
Palatine, IL 60067
Attn: Andrew Reddick, President and CEO
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

49



--------------------------------------------------------------------------------



 



and
Morgan, Lewis & Bockius LLP
502 Carnegie Center
Princeton, NJ 08540
Attn: Randall B. Sunberg
If to King:
King Pharmaceuticals Research and Development, Inc.
c/o King Pharmaceuticals, Inc.
501 Fifth Street
Bristol, TN 37620
Attn: General Counsel
and
King Pharmaceuticals Research and Development, Inc.
c/o King Pharmaceuticals, Inc.
400 Crossing Blvd
8th Floor
Bridgewater, NJ 08801
Attn: General Counsel
     17.6 Relationship of the Parties. The Parties are independent contractors.
Nothing herein is intended, or shall be deemed, to constitute a partnership,
agency, joint venture or employment relationship between the Parties. Neither
Party shall be responsible for the other Party’s acts or omissions; and neither
Party shall have authority to speak for, represent or obligate the other Party
in any way without prior written authority from the other Party. Subject to the
terms of this Agreement, the activities and resources of each Party shall be
managed by such Party, acting independently and in its individual capacity.
     17.7 Entire Agreement. This Agreement and the Schedules attached hereto
(which Schedules are incorporated herein by reference and are deemed to be a
part of this Agreement for all purposes) constitute the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
understandings and writings between the Parties relating thereto. No amendment,
waiver, alteration or modification of any of the provisions of this Agreement
shall be binding unless made in writing and signed by the Parties.
     17.8 Headings. The headings contained in this Agreement are for convenience
of reference only and shall not be considered in interpreting this Agreement.
     17.9 Severability. In the event that any provision of this Agreement is
held by a court of competent jurisdiction to be unenforceable because it is
invalid or in conflict with any law of
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

50



--------------------------------------------------------------------------------



 



any relevant jurisdiction, the validity of the remaining provisions of this
Agreement shall not be affected thereby, and the Parties shall negotiate a
substitute provision that, to the extent possible, accomplishes the original
business purpose of the unenforceable provision. During the period of such
negotiation, and thereafter if no substituted provision is agreed upon in
writing by the Parties, any such provision which is enforceable in part but not
in whole shall be enforced to the maximum extent permitted by law.
     17.10 Assignment and Transfer. Neither this Agreement nor any right or
obligation hereunder may be assigned or otherwise transferred by either Party
without the prior written consent of the other Party, except each Party may,
without consent of the other Party, assign or otherwise transfer this Agreement
and its rights and obligations hereunder in whole or in part: (a) to any
Affiliate; (b) in connection with a Change of Control; or (c) in connection with
any Sale of the Field Business; or (d) to any Third Party in connection with a
transaction in which such Party acquires control of another Third Party or any
of its products, assets or businesses (whether by license, asset or company
acquisition, merger, joint venture, partnership or other business transaction or
combination), where in such transaction [***] represent less than fifty percent
(50%) of the net present value of such transaction (as set forth in such Party’s
final presentation to its board of directors seeking corporate approval for such
transaction), and where the Federal Trade Commission or Department of Justice of
the United States requires such Party to divest the Products that are the
subject matter of this Agreement and only the Products. Any attempted assignment
or other transfer not in accordance with this Section 17.10 shall be void. Any
permitted assignee shall assume in writing all assigned obligations of its
assignor under this Agreement. The Party making any assignment or other transfer
permitted under this Section 17.10 shall provide prompt written notice to the
other Party of such assignment or transfer. Notwithstanding any provision herein
to the contrary, Acura shall be entitled to assign its rights to receive
payments under this Agreement to a Third Party and King shall be entitled to
assign its rights under this Agreement as security to any financial institution
providing financing to King, pursuant to the terms of the relevant security
agreement; provided, further, that any permitted assignment shall protect
Acura’s rights under this Agreement.
     17.11 Successors and Assigns. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their successors and permitted assigns.
     17.12 Interpretation.
          (a) General. Unless the context of this Agreement otherwise requires,
(a) words of one gender include the other gender; and (b) words using the
singular or plural number also include the plural or singular number,
respectively. Whenever this Agreement refers to a number of days, unless
otherwise specified, such number shall refer to calendar days.
          (b) Other Definitional and Agreement References. References to any
agreement, contract, statute, act, or regulation are to that agreement,
contract, statute, act, or regulation as amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

51



--------------------------------------------------------------------------------



 



          (c) Capitalization. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement.
          (d) Date References. References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
          (e) Schedules. All Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.
          (f) Person References. References to any person include the successors
and permitted assigns of that Person.
          (g) References to Parts of this Agreement. References to Articles,
Sections, and Schedules are to Articles, Sections and Schedules of this
Agreement unless otherwise specified.
          (h) Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.
     17.13 Counterparts. This Agreement may be executed manually, electronically
in Adobe® PDF file format, or by facsimile by the Parties, in any number of
counterparts, each of which shall be considered one and the same agreement and
shall become effective when a counterpart hereof shall have been signed by each
of the Parties and delivered to the other Party.
     17.14 Further Actions. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights under this Agreement, including executing and
delivering appropriate assignment and assumption agreements and bill of sale
documentation in connection with the transfer of ownership for NDA, copyright
rights, domain names and regulatory filings which are to be transferred
hereunder.
[Signature Page Follows]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed in their names by their properly and duly authorized officers or
representatives as of the date first written above.

                  ACURA PHARMACEUTICALS, INC.    
 
           
 
  By:   Andrew D. Reddick    
 
                Name: Andrew D. Reddick         Title: CEO and President    

                  KING PHARMACEUTICALS RESEARCH AND DEVELOPMENT, INC.      
 
  By:   Brian A. Markison    
 
                Name: Brian A. Markison         Title: Chairman, CEO and
President    

King Pharmaceuticals, Inc. hereby irrevocably and unconditionally guarantees to
Acura the prompt and full discharge by King (as such term is defined under this
Agreement) of all of King’s covenants, agreements, obligations and liabilities
under this Agreement including, without limitation, the due and punctual payment
of all amounts which are or may become due and payable by King hereunder when
and as the same shall become due and payable, in accordance with the terms
hereof.

                  KING PHARMACEUTICALS, INC.    
 
           
 
  By:   Brian A. Markison    
 
                Name: Brian A. Markison         Title: Chairman, CEO and
President    

[Signature Page to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.9
AVERSION® PATENT RIGHTS
[***]
CONTINUED ON NEXT PAGE
[Schedule 4.1(A) to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



AVERSION® PATENT RIGHTS
[***]
[Schedule 4.1(A) to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(a)
Initial Product A Development Plan and Budget
[***]
[Schedule 4.1(A) to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(a)
Initial Product A Development Budget
[***]
[Schedule 4.1(A) to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
Table of Contents of a Commercialization Plan for Each Product
[***]
[Schedule 6.2 to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2
Milestone Events And Payments

              MILESTONE EVENT   PRODUCT AND PAYMENTS     $ Millions            
Other Products     Product A   Product B   (See Note Below)
FDA approval of the first NDA for each Product
  [***]   [***]   [***]
[***]
  [***]   [***]   [***] Calendar Year in which Net Sales for Products in the
Territory exceed $750 million       One-time payment of $50

[***]
  [***]   Not Applicable   Not Applicable
[***]
  [***]   Not Applicable   Not Applicable

NOTES: A one time milestone payment of [***] will be payable to Acura upon FDA
approval [***] of the first NDA for each Product containing [***] other than
oxycodone HCl. For example, upon the first NDA approved for Product C [***] will
be payable, upon the first NDA approval for Product D [***] will be payable, and
upon the first NDA approval of any Product containing each additional [***] an
additional $20 million will be payable for each such [***] If there is the
simultaneous successful achievement of the [***] then the last two milestones
shall be due at the same time. Should King determine that [***]
[Schedule 8.2 to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



SCHEDULE 12.6
Joint Press Release
      
PRESS RELEASE

(KING PHARMACEUTICALS LOGO) [g10359g1035900.gif]   King Pharmaceuticals
Contacts:   James E. Green, Executive Vice President, Corporate Affairs
423-989-8125
David E. Robinson, Senior Director, Corporate Affairs
423-989-7045 (ACURA LOGO) [g10359g1035901.gif]    

Acura Pharmaceuticals Contact:
Peter A. Clemens, SVP Investor Relations & CFO
847-705-7709
FOR IMMEDIATE RELEASE
KING PHARMACEUTICALS AND ACURA PHARMACEUTICALS ENTER
AGREEMENT TO DEVELOP AND COMMERCIALIZE IMMEDIATE RELEASE PAIN
MEDICINES UTILIZING ACURA’S AVERSION® (ABUSE-DETERRENT)
TECHNOLOGY
Transaction Expands King’s Near-term Pipeline of Products
Designed to Deter Common Methods of Opioid Abuse
BRISTOL, TENNESSEE and PALATINE, ILLINOIS, October 31, 2007 – King
Pharmaceuticals, Inc. (NYSE: KG) and Acura Pharmaceuticals, Inc. (OTC.BB-ACUR)
announced today that the companies have entered into a License, Development and
Commercialization Agreement (the “Agreement”) for the United States, Canada, and
Mexico (the “Territory”) encompassing a potentially wide range of opioid
analgesic products utilizing Acura’s patented Aversion® (abuse-deterrent)
Technology platform. The companies have initially targeted development and
commercialization of four immediate release opioid analgesic products, including
ACUROX™ Tablets (oxycodone HCl, niacin, and a unique combination of other
ingredients), formerly known as OxyADF, for treating moderate to severe acute
pain.
Brian A. Markison, Chairman, President and CEO of King, stated, “This
transaction demonstrates our commitment to building on our strengths in
specialty markets where we have a strong presence and existing capabilities. We
are excited about partnering with Acura, which directly aligns with our recently
announced emphasis on King’s neuroscience and hospital/acute care platforms,
particularly our growing pain management franchise.”
Andy Reddick, President and CEO of Acura said, “We believe King’s
abuse-deterrent analgesic brand product pipeline and neuroscience expertise
perfectly complement our Aversion® Technology platform. King is clearly leading
the pharmaceutical industry with its understanding of the opportunities and
challenges relating to the market for products designed to discourage
prescription drug abuse.”
Mr. Reddick added, “We look forward to working closely with King to bring
innovative immediate release opioid analgesic products to market utilizing our
Aversion® (abuse-deterrent) Technology. Discouraging prescription drug abuse
benefits patients, healthcare providers, third
[Schedule 12.6 to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



party payors, and society as a whole, while at the same time we expect to create
substantial value for King and Acura shareholders.”
Dr. Eric Carter, Chief Science Officer of King, commented, “Opioid analgesics
play a very important role in the effective management of moderate to severe
pain. However, abuse and misuse of these medicines represents a major area of
concern among physicians, pharmacists, patients, and the health-care sector. At
King, we are committed to addressing this important public health issue and the
needs of our customers by offering pain medicines that are proven effective and
incorporate safe and appropriate means to discourage abuse and misuse.”
Dr. Carter added, “We believe Acura and our long-established partner, Pain
Therapeutics, have developed unique platforms designed to address the challenges
related to abuse and misuse of immediate release and long-acting pain medicines.
Acura’s innovative and proprietary Aversion® Technology has the potential to
significantly reduce common methods of abuse associated with immediate release
opioids used for the treatment of acute pain. Similarly, REMOXY™ (long acting
oral oxycodone) and other long-acting opioids that we are jointly developing
with Pain Therapeutics utilizing Durect Corporation’s SABER™ formulation
technology have significant potential to deter common methods of abuse
associated with long-acting opioids used for the treatment of chronic pain.”
“Our alliance with Acura will help further address this growing opportunity and
adds considerable strength to King’s pipeline, allowing for the development of
multiple future medicines,” concluded Dr. Carter.
About the License, Development and Commercialization Agreement
The Agreement provides King with an exclusive license in the Territory for
ACUROX™ Tablets (formerly OxyADF) and another undisclosed opioid product
utilizing Acura’s Aversion® Technology. In addition, the Agreement provides King
with an option to license in the Territory all future opioid analgesic products
developed utilizing Acura’s Aversion® Technology.
Under the terms of the Agreement, King will make an upfront cash payment to
Acura of $30 million. Depending on the achievement of certain development and
regulatory milestones, King could also make additional cash payments to Acura of
up to $28 million relating to ACUROX™ Tablets and similar amounts with respect
to each subsequent Aversion® Technology product developed under the Agreement.
King will reimburse Acura for all research and development expenses incurred
beginning from September 19, 2007 for ACUROX™ Tablets and all research and
development expenses related to future products after King’s exercise of its
option to an exclusive license for each future product. King will record net
sales of all products and pay Acura a royalty ranging from 5% to 25% based on
the level of combined annual net sales for all products subject to the
Agreement. King will also make a one-time cash payment to Acura of $50 million
in the first year in which the combined annual net sales of all products exceed
$750 million.
King and Acura will form a joint steering committee to coordinate development
and commercialization strategies. With King’s oversight, Acura will conduct all
ACUROX™ Tablet
[Schedule 12.6 to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



development activities through approval of a New Drug Application (“NDA”) and
thereafter King will commercialize ACUROX™ in the U.S. With respect to all other
products subject to the Agreement, King will be responsible for development and
regulatory activities following either acceptance of an Investigational New Drug
Application by the U.S. Food and Drug Administration (“FDA”) or Acura’s
demonstration of certain stability and pharmacokinetic characteristics for each
future product. All products developed pursuant to the Agreement will be
manufactured by King or a third party contract manufacturer under the direction
of King. Subject to the Agreement, King will have final decision making
authority with respect to all development and commercialization activities for
all products licensed.
The Agreement closing is subject to antitrust review under the Hart-Scott-Rodino
Antitrust Improvements Act.
The United States Patent and Trademark Office has granted U.S. Patent
No. 7,201,920 relating to Acura’s Aversion® (abuse-deterrent) Technology, which
expires on March 16, 2025.
About ACUROX™ Tablets
ACUROX™ (formerly OxyADF) is an orally administered immediate release tablet
containing oxycodone HCl as an active analgesic ingredient, niacin as an active
ingredient in subtherapeutic amounts, and a unique combination of other
ingredients. ACUROX™ Tablets are intended to effectively treat moderate to
moderately severe pain while discouraging the three most common methods of
prescription drug abuse including (i) intravenous injection of dissolved
tablets, (ii) nasal snorting of crushed tablets and (iii) intentional swallowing
of excessive numbers of tablets.
Earlier this year, Acura reached agreement with the FDA on a Special Protocol
Assessment for a pivotal Phase 3 clinical trial evaluating ACUROX™ Tablets. This
clinical trial is a randomized, double-blind, placebo-controlled, multi-center,
repeat-dose study evaluating the safety and efficacy of ACUROX™ Tablets for the
treatment of acute, moderate to moderately severe postoperative pain. The 3-arm
clinical trial compares two dose levels of ACUROX™ Tablets to placebo and is
targeted to enroll 135 patients per arm (approximately 405 patients in total).
Study medication will be administered to patients every six hours for 48 hours
following the onset of moderate to severe pain following bunionectomy surgery.
This pivotal Phase 3 clinical trial began enrolling patients in September with a
final study report expected in the second half of 2008.
About King Pharmaceuticals
King, headquartered in Bristol, Tennessee, is a vertically integrated branded
pharmaceutical company. King, an S&P 500 Index company, seeks to capitalize on
opportunities in the pharmaceutical industry through the development, including
through in-licensing arrangements and acquisitions, of novel branded
prescription pharmaceutical products in attractive markets and the strategic
acquisition of branded products that can benefit from focused promotion and
marketing and life-cycle management.
[Schedule 12.6 to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 



--------------------------------------------------------------------------------



 



About Acura Pharmaceuticals
Acura Pharmaceuticals, Inc. is a specialty pharmaceutical company engaged in
research, development and manufacture of innovative Aversion® (abuse deterrent)
Technology and related product candidates.
Forward-looking Statements
This release contains forward-looking statements which reflect managements’
current views of future events and operations, including, but not limited to,
statements pertaining to the expected benefits to the companies’ shareholders as
a result of the Agreement; statements pertaining to the potential of the
Aversion® Technology and SABER™ formulation technology to reduce some common
methods of abuse of opioids; statements pertaining to the expected timetable for
the ACUROX™ Tablets Phase 3 clinical trial; and statements pertaining to the
potential for the companies to successfully develop multiple future products.
These forward-looking statements involve certain significant risks and
uncertainties, and actual results may differ materially from the forward-looking
statements. Some important factors which may cause actual results to differ
materially from the forward-looking statements include dependence on the
successful development and commercialization of ACUROX™ Tablets and other
products subject to the Agreement; dependence on the companies’ abilities to
obtain the necessary regulatory approvals and close the transaction as expected;
dependence on the companies’ abilities to successfully manufacture products
subject to the Agreement following the necessary regulatory approval; dependence
on the companies’ compliance with FDA and other government regulations that
relate to their respective businesses; dependence on the successful development
and commercialization of REMOXY™ and other products that King is jointly
developing with Pain Therapeutics; dependence on unexpected changes in
technologies and technological advances; dependence on changes in general
economic and business conditions, current pricing levels, federal and state laws
and regulations, and competition; and dependence on manufacturing capacity
constraints. Other important factors that may cause actual results to differ
materially from the forward-looking statements are discussed in the “Risk
Factors” section and other sections of each of King’s and Acura’s respective
Form 10-K for the year ended December 31, 2006 and their respective Form 10-Q
for the quarter ended June 30, 2007, which are on file with the U.S. Securities
and Exchange Commission. The companies do not undertake to publicly update or
revise any of their forward-looking statements even if experience or future
changes show that the indicated results or events will not be realized.
# # #
EXECUTIVE OFFICES
KING PHARMACEUTICALS, INC.
501 FIFTH STREET, BRISTOL, TENNESSEE 37620
ACURA PHARMACEUTICALS, INC.
616 N. NORTH COURT, PALATINE, ILLINOIS 60067
[Schedule 12.6 to License, Development and Commercialization Agreement]
 

[***   Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been separated filed with the Commission.]

 